Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 1 of 41




                         Exhibit 1
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 2 of 41




                               Sent via email and U.S. certified mail

   December 19, 2018

   Colonel Andrew Kelly                     Ryan Zinke, Secretary of the Interior
   Commander, District Engineer             U.S. Department of the Interior
   United States Army Corps of Engineers    1849 C Street, NW
   701 San Marco Boulevard                  Washington, DC 20240
   Jacksonville, FL 32207                   Exsec@ios.doi.gov
   Andrew.D.Kelly@usace.army.mil

   Dr. Roy E. Crabtree                      Margaret Everson, Principal Deputy Director
   Regional Administrator                   Exercising the Authority of the Director
   National Marine Fisheries Service        U.S. Fish and Wildlife Service
   Southeast Regional Office                1849 C Street, NW
   263 13th Avenue South                    Washington, DC 20240
   St. Petersburg, FL 33701-5505            Margaret Everson@fws.gov
   Roy.Crabtree@noaa.gov

   Re: 60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee
   Regulation Schedule

   Dear Madam and Sirs:

   This letter notifies the U.S. Army Corps of Engineers (Corps), U.S. Fish and Wildlife Service
   (FWS), and National Marine Fisheries Service (NMFS) of the intent of the Center for Biological
   Diversity, Calusa Waterkeeper, and Waterkeeper Alliance to sue for violations of the
   Endangered Species Act (ESA), 16 U.S.C. § 1531, et seq., regarding the Lake Okeechobee
   Regulation Schedule (LORS). The Corps manages Lake Okeechobee and its discharges to the
   Caloosahatchee and St. Lucie estuaries via LORS. The Corps, FWS and NMFS violated and
   continue to be in violation of the ESA because of:

      1. NMFS’ issuance of and the Corps’ reliance upon NMFS’ unlawful 2015 concurrence
         letter regarding LORS;
      2. FWS’ issuance of and the Corps’ reliance upon FWS’ unlawful 2018 biological opinion
         regarding LORS;
      3. The failure of the Corps, FWS, and NMFS to reinitiate consultation under Section 7 of
         the ESA on the 2018 and 2015 biological opinions respectively; and
      4. The failure of the Corps, FWS, and NMFS to utilize their authorities regarding LORS in
         furtherance of the purposes of the ESA.
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 3 of 41



   The Corps’ unmitigated discharges of polluted water into the Caloosahatchee and St. Lucie rivers
   from Lake Okeechobee are killing countless marine species, crippling local economies, and
   violating U.S. laws enacted to protect the environment.

   When the Corps updated its management of Lake Okeechobee in 2008 to lower the risk of
   damage to the Hebert Hoover Dike (HHD) it wrongly assumed that it would not negatively affect
   “any downstream ecosystems more than they already experience.”1 The Corps consulted with
   FWS and NMFS to analyze the effects of this new water management schedule, known as
   “LORS”, on Florida’s most imperiled species. In doing so, the federal agencies intended LORS
   to be in effect for only three years, or until around 2010 when the Corps would then incorporate
   HHD’s structural improvements along with benefits from initial components of the
   Comprehensive Everglades Restoration Plan (CERP) into LORS.2

   None of those triggers have come to pass: HHD repairs remain ongoing, few CERP projects have
   been completed, and now the Corps is claiming that it will continue to manage Lake Okeechobee
   under LORS until 2025.3

   LORS is causing significant adverse impacts to the rivers and their estuaries by allowing the
   Corps to discharge freshwater into the system in a way that causes significant harm due to the
   algae and nutrients that are allowed to accumulate in the lake before being released to the
   estuaries. This in turn, has adversely affected ESA-listed species, like Florida manatees,
   smalltooth sawfish, Johnson’s seagrass, sea turtles, and coral and degraded their habitat.

   Past analyses of LORS did not consider the long term impacts of high volume discharges beyond
   three years, discounted the effects of harmful algal blooms (HABs), and entirely failed to
   consider how climate change might affect LORS and HABs.

   This letter is provided pursuant to the sixty-day notice requirement of the citizen suit provision
   of the ESA.4 The Corps, FWS, and NMFS have sixty days to remedy the violations identified
   herein; if these violations are not cured within the sixty day notice period, the undersigned
   parties intend to file suit in federal court.




   1
     U.S. Fish and Wildlife Service 2007 Biological Opinion on the Lake Okeechobee Regulation Schedule (FWS
   2007) at 11, 64; The Corps’ Record of Decision states that a key feature of LORS is that “it allows long-term, low-
   volume releases to the Caloosahatchee and St. Lucie estuaries” which are “intended to manage lake levels while
   reducing the potential for future prolonged high-volume releases.” U.S. Army Corps of Engineers Record of
   Decision for the Lake Okeechobee Regulation Schedule (Corps 2008) at 2.
   2
     FWS 2007 at 1. The Corps intended that LORS be in effect until the earlier of (1) implementation of a new lake
   schedule as a component of the system-wide operating plan for CERP Band 1 projects and Florida’s Acceler8
   projects; or (2) completion of HHD seepage berm construction or equivalent dike repairs for reaches 1, 2, and 3,
   upon information and belief, the Corps intended LORS to be interim and only last until 2010.
   3
     U.S. Fish and Wildlife Service 2018 Biological Opinion on the Lake Okeechobee Regulation Schedule (FWS
   2018).
   4
     16 U.S.C. §§ 1540(g).

       60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                           -2-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 4 of 41



   I.        ORGANIZATIONS GIVING NOTICE

   The names, addresses, and phone numbers of the organizations giving notice of intent to sue
   under the ESA are:

   Center for Biological Diversity                  Calusa Waterkeeper
   P.O. Box 2155                                    P.O. Box 1165
   St. Petersburg, Florida 33731                    Fort Myers, FL 33902
   (727) 490-9190                                   (239) 633-7274

   Waterkeeper Alliance
   180 Maiden Lane, Suite 603
   New York, NY 10038
   (212) 747-0622 x. 132

   II.       THE ENDANGERED SPECIES ACT

   The ESA, by way of its “language, history, and structure . . . indicates beyond doubt that
   Congress intended endangered species to be afforded the highest of priorities” for protection
   under the law.5 The purpose of the Endangered Species Act is in part “to provide a means
   whereby the ecosystems upon which endangered species and threatened species depend may be
   conserved [and] to provide a program for conservation of such endangered and threatened
   species.”6 The secretaries of Interior and Commerce administer the ESA through FWS and
   NMFS respectively. FWS has jurisdiction over terrestrial species, non-marine aquatic species,
   and certain marine species while on land. NMFS has jurisdiction over marine species and most
   anadromous fish.

   To fulfill the substantive purpose of the ESA, federal agencies are required to “insure that any
   action authorized, funded, or carried out by such agency . . . is not likely to jeopardize the
   continued existence of any endangered species or threatened species or result in the adverse
   modification of [the critical] habitat of such species.”7 An action will cause “jeopardy” if it
   “reasonably would be expected, directly or indirectly, to reduce appreciably the likelihood of
   both the survival and recovery of a listed species in the wild by reducing the reproduction,
   numbers, or distribution of that species.”8

   The first step in the Section 7 process is for the agency authorizing the project to determine if the
   proposed action “may affect” an endangered or threatened species.9 If the agency determines the
   action will not affect a listed species, and FWS/NMFS concurs, no further action is required. If,
   on the other hand, the action agency has determined that the proposed action “may affect” a
   listed species or critical habitat, it may initiate “informal consultation” with FWS/NMFS.10 If

   5
     Tennessee Valley Authority v. Hill, 437 U.S. 153, 174 (1978).
   6
     16 U.S.C. § 1531(b).
   7
     Id. § 1536(a)(2).
   8
     50 C.F.R. § 402.02.
   9
     Id. § 402.02.
   10
      Id. § 402.13.

         60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                           -3-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 5 of 41



   during this process it is revealed that the action is “likely to adversely affect” a listed species or
   critical habitat, formal consultation is required.11

   The formal consultation process requires a written statement, known as a “biological opinion,”
   setting forth the Secretary’s opinion detailing how the agency action affects the species or its
   critical habitat.12 After FWS/NMFS analyzes the direct, indirect and cumulative effects of the
   proposed action it makes a finding as to whether the action “is likely to jeopardize the continued
   existence of the species.”13 If it is determined that the action will jeopardize a species or
   adversely modify the species’ critical habitat, the biological opinion must list any “reasonable
   and prudent alternatives” to the proposed action that would not result in jeopardy to the species.14
   If FWS/NMFS concludes that the action or the RPAs will not cause jeopardy, but may result in
   the take of a listed species, FWS/NMFS must issue an incidental take statement (ITS) that
   specifies “the impact, i.e., the amount or extent, of . . . incidental taking” that may occur.15

   To “take” an endangered or threatened species means “to harass, harm, pursue, hunt, shoot,
   wound, kill, trap, capture, or collect” it, or “to attempt to engage in any such conduct.”16 “Harm”
   includes significant habitat modification or degradation that results in death or injury to listed
   species “by significantly impairing essential behavioral patterns, including breeding, feeding, or
   sheltering.”17 “Harass” is defined as intentional or negligent actions that create a likelihood of
   injury to listed species “to such an extent as to significantly disrupt normal behavioral patterns
   which include, but are not limited to, breeding, feeding or sheltering.”18 Congress intended the
   term “take” to be defined in the “broadest possible manner to include every conceivable way” a
   person could harm or kill fish or wildlife.19

   An ITS must include “reasonable and prudent measures . . . necessary . . . to minimize such
   impact,20 and must specify the permissible level of taking, “thus . . . serv[ing] as a check on the
   agency’s original decision that the incidental take of listed species resulting from the proposed
   action will not [jeopardize the continued existence of the species].”21 In addition, when the listed
   species to be taken are marine mammals, the take must first be authorized pursuant to the Marine
   Mammal Protection Act (MMPA) and the ITS must include any additional measures necessary
   to comply with the MMPA take authorization.22

   Compliance with the biological opinion and its incidental take statement protects federal
   agencies, and others acting under the biological opinion, from enforcement action under Section



   11
      Id. § 402.12(j).
   12
      16 U.S.C. § 1536(b)(3)(A); 50 C.F.R. § 402.02.
   13
      16 U.S.C. § 1536(b).
   14
      Id. § 1536(b)(3)(A).
   15
      50 C.F.R. § 402.14(h)(3).
   16
      16 U.S.C. § 1532(19).
   17
      50 C.F.R. § 17.3.
   18
      Id.
   19
      See S. Rep. No. 93-307, at 7 (1973), as reprinted in 1973 U.S.C.C.A.N. 2989, 2995.
   20
      16 U.S.C. § 1536(b)(4).
   21
      Id.; Center for Biological Diversity v. Salazar, 695 F.3d 893, 911 (9th Cir. 2012).
   22
      50 C.F.R. § 402.14(h)(3).

        60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                           -4-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 6 of 41



   9’s prohibition against take;23 however, take not in compliance with a biological opinion or
   absent a valid take statement or take permit is in violation of Section 9 of the ESA.

   Even after the procedural requirements of a consultation are complete, the ultimate duty to
   ensure that an activity is not likely to cause jeopardy to a listed species lies with the action
   agency. An action agency’s reliance on an inadequate, incomplete, or flawed biological opinion
   cannot satisfy its duty to avoid the likelihood of jeopardy to listed species.24

   Moreover, although the Section 7 formal consultation process is complete upon the of a
   biological opinion, reinitiation of formal consultation is required and shall be requested by the
   Federal agency or by FWS/NMFS, where discretionary Federal involvement or control over the
   action has been retained or is authorized by law and:

            (1)          If the amount or extent of taking specified in the incidental take statement is
                         exceeded;
            (2)          If new information reveals effects of the action that may affect listed species
                         or critical habitat in a manner or to an extent not previously considered;
            (3)          If the identified action is subsequently modified in a manner that causes an
                         effect to the listed species or critical habitat that was not considered in the
                         biological opinion; or
            (4)          If a new species is listed or critical habitat designated that may be affected by
                         the identified action.25

   Furthermore, once the agencies reinitiate consultation, the action agency, here the Corps, shall
   not make any irretrievable commitment of resources with respect to the agency action which has
   the effect of foreclosing the formulation or implementation of any reasonable and prudent
   measures which would not violate subsection (a)(2) of this section.”26 Congress enacted Section
   7(d) “to ensure that the status quo would be maintained during the consultation process, to
   prevent agencies from sinking resources into a project in order to ensure its completion
   regardless of its impacts to endangered species”.27 Congress amended the ESA to include this
   provision to prevent agencies from steamrolling activities in order to secure completion of
   projects.28

   Federal agencies have additional responsibilities under Section 7(a)(1) of the ESA, including a
   requirement that they “utilize their authorities in furtherance of the purposes of [the Act]” and to
   “carry[ ] out programs for the conservation of” listed species.29 The ESA defines “conservation”
   to mean the use of “all methods and procedures” that are necessary to recover a listed species to
   23
      16 U.S.C. §§ 1536(o)(2); 1538(a); 50 C.F.R. § 17.31(a).
   24
      See, e.g., Florida Key Deer v. Paulison, 522 F.3d 1133, 1145 (11th Cir. 2008) (action agency must independently
   ensure that its actions are not likely to cause jeopardy); Pyramid Lake Tribe of Indians v. U.S. Dep’t of Navy, 898
   F.2d 1410, 1415 (9th Cir. 1990) (same).
   25
      50 C.F.R. § 402.16.
   26
      16 U.S.C. § 1536(d).
   27
      Washington Toxics v. EPA, 413 F.3d 1024, 1034-35 (9th Cir. 2005).
   28
      National Wilderness Institute v. Corps, 2005 U.S. Dist. LEXIS 5159 (D.D.C. Mar. 23, 2005).
   29
      16 U.S.C. § 1536(a)(1).

        60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                           -5-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 7 of 41



   the point where protections under the act are no longer necessary.30 Thus, section 7(a)(1) requires
   each federal agency to ensure that its actions are consistent with the recovery of listed species.31

   III.       LAKE OKEECHOBEE & HARMFUL DISCHARGES TO THE NORTHERN
              ESTUARIES

   The Greater Everglades Ecosystem stretches from Orange County to Monroe County, and
   comprises a network of freshwater ponds and sloughs, prairies, and forested uplands.
   Historically, water flowed from Shingle Creek just south of present day Orlando, through the
   Kissimmee River, into Lake Okeechobee and south where it reached Florida Bay.

   More than a century ago, the Everglades was drained for development, agricultural production,
   and subsequently, for flood control. In 1948, Congress approved the Flood Control Act of 1948,
   which authorized the Central and Southern Florida Project for Flood Control and Other Purposes
   (C&SF Project). The purpose of the C&SF Project was to provide flood control; water supply for
   municipal, industrial, and agricultural uses; prevention of saltwater intrusion; water supply for
   Everglades National Park; recreation; and protection of fish and wildlife resources.32 To
   accomplish these objectives, the Corps constructed a network of levees, water storage areas,
   pumps and canal improvements in south Florida.33 This network of canals, levees, and water
   control structures has fundamentally altered the nature of the ecosystem, and today, the
   Everglades is half the size it was a hundred years ago.34

   Moreover, much of what remains of the historic Everglades is heavily polluted by phosphorous,
   nitrogen, and mercury as a result of urban and agricultural development.35 Most of this pollution
   is from “nonpoint sources” which are a type of pollution that “arises from many dispersed
   activities over large areas” and “not traceable to any single discrete source.”36 These diffuse
   sources of pollution (like farms and roadways) are sources from which runoff drains into a
   watershed.37

              A.      Lake Okeechobee

   Lake Okeechobee and the rivers that drain it to the Gulf of Mexico and Atlantic Ocean – the
   Caloosahatchee and St. Lucie rivers, respectively – are human-altered systems that help sustain
   the greater Everglades region. Lake Okeechobee is often referred to as the “liquid heart” of the


   30
      Id. at 1532(3).
   31
      See 50 C.F.R. § 402.15(a) (explaining that it is each agency’s continuing obligation to “determine whether and in
   what manner to proceed with the action in light of its section 7 obligations” to protect and recover listed species).
   32
      68 Fed. Reg. 64200, Programmatic Regulations for the Comprehensive Everglades Restoration Plan, (Nov. 12,
   2003).
   33
      Id. .
   34
      Florida Department of Environmental Protection, Brief History of the Everglades, at
   http://www.dep.state.fl.us/evergladesforever/about/default.htm.
   35
      National Research Council, National Academy of Sciences, Preface to Progress Towards Restoring the
   Everglades: The Fourth Biennial Review (2012), available at http://www nap.edu/catalog/13422/progress-toward-
   restoring-the-everglades-the-fourth-biennial-review-2012
   36
      Nw. Envtl. Def. Ctr. v. Brown, 640 F.3d 1063, 1070 (9th Cir. 2011).
   37
      American Farm Bureau Federation v. United States Envtl. Protection Agency, 792 F. 3d 281, 289 (3d Cir. 2015).

          60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                            -6-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 8 of 41



   Everglades, encompassing 730 square miles. The lake is home to alligators, snail kites, bald
   eagles, crested caracara, Florida manatees, and grasshopper sparrows.

   Over the past several decades, the lake has been heavily polluted by nutrients, particularly
   phosphorous, from nonpoint source runoff. After years of delay, and following a suit by
   environmental and conservation organizations to compel action,38 the state of Florida adopted a
   Total Maximum Daily Load (TMDL) in 2001 for Lake Okeechobee limiting phosphorous to 140
   metric tons a year and set a target date of 2015 to meet the phosphorous TMDL.39 A TMDL is
   the amount of a pollutant that can enter a particular water without violating state water quality
   standards established pursuant to the Clean Water Act.40 To implement and achieve the TMDL,
   the Lake Okeechobee Protection Act directed the Florida Department of Environmental
   Protection to create a “Lake Okeechobee Protection Plan” (LOPP). The LOPP set a target date of
   2015 to meet the phosphorous TMDL.41

   When 2015 came and went, the state was far from meeting the TMDL. The Florida Legislature
   amended the law in 2016 calling for the achievement of the TMDL 20 years after the adoption of
   a basin management action plan (BMAP),42 which was finalized in 2014. Consequently, this
   nonpoint source pollution is managed in the BMAP through non-regulatory controls (i.e. “best
   management practices”).43 If achieving the TMDL within 20 years is “not practicable” additional
   five-year milestones can be established.44

   The lake has been besieged by nutrient pollution for decades and there are few signs that things
   are improving. A 2014 environmental report prepared by the South Florida Water Management
   District (SFWMD) revealed that the five-year phosphorous load was 451 metric tons, which is
   311 metric tons or 322% of the water quality goal.45 The majority of these nutrients entered the
   watershed from agricultural and urban sources. An estimated 4,256 metric tons of new
   phosphorous are added each year.46 There have been no significant reductions in phosphorous
   loading in many of the Okeechobee sub-watersheds.47 As the SFWMD summarized in its 2011
   environmental report, “more aggressive nutrient control measures still need to be implemented in

   38
      See Florida Wildlife Federation v. Browner, 4:98-CV-2560-WS (N.D. Fla. July 2, 1999).
   39
      §373.4595, Fla. Stat. (2000); Florida Department of Environmental Protection. 2001. Total Maximum Daily Load
   for Total Phosphorous Lake Okeechobee, Florida..
   40
      American Farm Bureau Federation v. EPA, 792 F.3d at 299.
   41
      § 373.4595, Fla. Stat (2000).
   42
      See id (2018).
   43
      See Florida Department of Environmental Protection. 2014. Final Basin Management Action Plan for the
   Implementation of Total Maximum Daily Loads for Total Phosphorous by the Florida Department of Environmental
   Protection in Lake Okeechobee, available at https://floridadep.gov/sites/default/files/LakeOkeechobeeBMAP.pdf.
   Voluntary measures, such as BMPs, have been the hallmark of nonpoint source pollution management since 1972
   even though there continues to be little empirical evidence on the relative effectiveness of such schemes. See Oliver
   A. Houck, Cooperative Federalism, Nutrients, and the Clean Water Act: Three Cases Revisited, 44 Envtl. L. Rep.
   10426 (2014).
   44
      See § 373.4595(3)(b), Fla. Stat (2018).
   45
      SFWMD South Florida Environmental Report 2014. Pg. 8-3, 8-34, 8-35 at
   http://apps.sfwmd.gov/sfwmd/SFER/2014_SFER/v1/chapters/v1_ch8pdf.
   46
      The HDR Team. 2010. Nutrient budget analysis for the Lake Okeechobee watershed: final comprehensive report.
   SFWMD, West Palm Beach.
   47
      SFWMD South Florida Environmental Report 2011, Pg. 10-49 at
   http://my.sfwmd.gov/portal/page/portal/pg_grp_sfwmd_sfer/portlet_prevreport/2011_sfer/v1/chapters/v1_ch10.pdf

        60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                           -7-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 9 of 41



   all the surrounding basins that discharge to the lake in order to reach the lake’s TMDL goal of
   140 mt of phosphorous per year.”48

   The University of Florida Water Institute recently examined the Lake Okeechobee TMDL and
   BMAP in their independent technical review, entitled Options to Reduce High Volume
   Freshwater Flows to the St. Lucie and Caloosahatchee Estuaries and Move More Water from
   Lake Okeechobee to the Southern Everglades.49 Since 1974, annual total phosphorous loads to
   Lake Okeechobee have exceeded 500 metric tons nearly 50% of the time.50 Averaged over the
   41-year period of record, the annual phosphorous load is approximately 3.6 times the annualized
   TMDL.51 Thus, annual average phosphorous loads will have to be reduced by more than 350
   metric tons per year to meet the current TMDL for the Lake.52 The study found that the current
   efforts to achieve the Lake Okeechobee TMDL “have proven inadequate” and that “none of the
   current BMAPs for the Lake Okeechobee, St. Lucie or Caloosahatchee watersheds will achieve
   their respective TMDLs within the next 5 years.”53 The study explained that additional controls,
   such as flow equalization basins, storage treatment areas, and “aggressive BMPs” that include in-
   situ immobilization of legacy phosphorous by chemical amendments, will be needed to meet
   TMDL targets.”54 New field-verified agricultural and urban Best Management Practices (BMPs)
   that protect water quality, advance in situ treatment technologies, and the strategic placement of
   additional FEB-STAs in priority basins will be essentials to achieve State and Federal water
   quality standards.55 Beyond these approaches, the substantial amount of legacy phosphorus in the
   Northern Everglades watersheds “will necessitate new and more aggressive strategies to combat
   the mobility of phosphorous.”56

            B.      The Caloosahatchee River
   The 67-mile long Caloosahatchee River travels from Lake Okeechobee through Glades, Hendry,
   and finally Lee County, before meeting the Gulf of Mexico as a highly important resource for
   biodiversity. The river and estuary are home to the only known pupping grounds of the federally
   endangered smalltooth sawfish. The area is an important warm water refuge for the federally
   threatened Florida manatee. Five species of ESA-listed sea turtles frequent the estuary and
   nearby Gulf of Mexico: loggerhead, green, Kemp’s ridley, hawksbill, and leatherback.

   Five national wildlife refuges lie within the Caloosahatchee River and estuary, including J.N.
   “Ding” Darling National Wildlife Refuge, Pine Island National Wildlife Refuge, Matlacha Pass
   National Wildlife Refuge, Island Bay National Wildlife Refuge, and Caloosahatchee National
   Wildlife Refuge. These refuges comprise the Ding Darling Refuge Complex and total 8,000
   acres of trust resources that are being adversely impacted by LORS. The Department of Interior
   48
      Id. at 10-48.
   49
      Graham, W.D., et al. 2015. Options to Reduce High Volume Freshwater Flows to the St. Lucie and
   Caloosahatchee Estuaries and Move More Water from Lake Okeechobee to the Southern Everglades. An
   Independent Technical Review by the University of Florida Water Institute.
   50
      Id. at 63.
   51
      Id. at 63-64.
   52
      Id. at 64.
   53
      Id. at 84.
   54
      Id.
   55
      Id. at 7.
   56
      Id. at 131.

        60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                        -8-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 10 of 41



   has acknowledged that Lake Okeechobee discharges impact water quality at the refuges,
   contributing to “red tides, eutrophication, impaired water bodies, mercury contamination, and
   pesticides and polychlorinated biphenyls” in the Caloosahatchee ecosystem,57 and has described
   impacts from dry season lack of flows as allowing “saltwater from the Gulf of Mexico to migrate
   into brackish estuaries and up the Caloosahatchee River, thus raising the salinities of San Carlos
   Bay and the waters of the refuges.”58

            C.      The St. Lucie Estuary
   The St Lucie River and estuary is a 7-mile long system that makes its way from Lake
   Okeechobee through St. Lucie and Martin counties where it meets up with the greater Indian
   River Lagoon system, which is recognized as one of the most diverse estuarine environments in
   North American with more than 4,300 plants and animals. Sea turtles, smalltooth sawfish and
   manatees rely on these waters for warm water refuge, fresh water, and other essential habitat
   functions. Boulder star, elkhorn and staghorn coral are found off the coast near the estuary’s
   outlet. The lagoon also supports productive fisheries and tourism, and some of the only
   bioluminescent waters in the continental United States. The St. Lucie River is an Outstanding
   Florida Water and the North Fork of the St. Lucie is a state aquatic preserve and part of Florida’s
   “Save Our Rivers” program.59

            D.      Managing Water Levels in Lake Okeechobee
   Historically, water traveling through the system would take 6-8 months to travel from the
   northern part of the system to Lake Okeechobee, but due to the channelization of the system and
   upstream agriculture, water arrives at the lake in one month.60 This coupled with the diking of
   the south side of the lake which cuts off natural flow to the Everglades, causes lake levels to rise
   rapidly, and for the Corps to release large volumes of water to the northern estuaries to lower the
   risk of damage to the Hebert Hoover Dike. Nearly 70% of the rainfall enters the system during
   just five months of the year, and each year is highly variable with annual rainfall varying as
   much as 82% between wet and dry years.61 El Nino years,62 competing water users, and aging
   plumbing further strain the system. The northern estuaries are connected to Lake Okeechobee
   and are a part of the Greater Everglades ecosystem.




   57
      Department of the Interior, J.N. “Ding” Darling National Wildlife Refuge, 2010 (DOI 2010).
   58
      Id. .
   59
      See Rule 62-302.700, F.A.C.
   60
      Florida Oceanographic Society. 2013. Water Flows & Current Issues. Presentation to Florida Governor Rick
   Scott.
   61
      Graham, W.D., et al. 2015. Options to Reduce High Volume Freshwater Flows to the St. Lucie and
   Caloosahatchee Estuaries and Move More Water from Lake Okeechobee to the Southern Everglades. An
   Independent Technical Review by the University of Florida Water Institute.
   62
      FWS 2007, citing 1981-82 drought, followed by the “Mother of All El Ninos” in 1982-1983, to moderately severe
   drought in 1990, and severe drought in 2001 and 2007, and hurricanes in 2004 and 2005.

        60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                         -9-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 11 of 41




                                                                                            63



   In 2000, Congress approved the Comprehensive Everglades Restoration Plan, a $10.5 billion, 35-
   year-plus project to restore central and south Florida water resources, including Lake
   Okeechobee and the Everglades. As part of the Corps’ management and restoration of the
   Everglades, and with CERP in mind, it is responsible for establishing a regulation schedule for
   managing the water levels in Lake Okeechobee.64 The Corps has operated under several different
   regulatory regimes throughout the years, including the “Run 22” schedule in 1988, the “Run 25”
   schedule in 1992, and the Water Supply and Environment (WSE) schedule in 2000.65

   During the 2004 and 2005 hurricane seasons the lake sustained high water levels which caused
   the Corps to release high volumes of water to the estuaries to reduce risk of damage to the
   Herbert Hoover Dike. This in turn led to poor ecological conditions in the lake and the St. Lucie
   and Caloosahatchee estuaries.66 In 2005, the Corps revisited the WSE schedule in part to address
   concerns regarding the frequency of high volume freshwater releases from Lake Okeechobee to

   63
      South Florida Water Management District, Report of Expert Review Panel Technical Evaluation of Herbert
   Hoover Dike Lake Okeechobee, Florida, 2016 (SFWMD 2016).
   64
      Corps 2008 at 1.
   65
      FWS 2007 at 6.
   66
      Id. at 47.

        60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                        -10-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 12 of 41



   the rivers.67 In 2007, the Corps established LORS to replace the WSE to address periods of high
   water events, to preserve the integrity of the dike, to protect ecological resources of the lake’s
   littoral zone, and to reduce high discharges to the estuaries. The regulation schedule is a
   compilation of operating criteria, guidelines, rule curves and specifications for the storage and
   release of water from Lake Okeechobee to the St. Lucie Canal (C-44) and the Caloosahatchee
   Canal (C-43) and River, and is an ongoing agency action.68 The Corps intended to use LORS
   only until the Herbert Hoover Dike repairs had been completed, or certain CERP projects had
   been completed, and in any event, only until 2010.69

            E.      Herbert Hoover Dike Repairs

   Dike repairs began in 1999 with Reaches 1-3 prioritized because the risk of loss of life.70 Reach
   1A was completed in 2005, but SFWMD expressed “considerable uncertainty regarding the
   effectiveness of the proposed repair measures.”71 In 2006, it was estimated that Reach 1 would
   be completed in March 2010, Reach 2 by 2013, and Reach 3 by 2012.72 In 2007, the Corps
   launched an effort to rehabilitate the HHD, investing more than $500 million from 2007-2016.73
   The Corps’ 2016 Dam Safety Modification Study proposed a revised rehabilitation plan for
   HHD. While the Corps has completed repairs to Reach 1, repairs to Reach 2 and 3 are now
   scheduled to be completed by 2020.74

   The 2016 Herbert Hoover Dike Dam Safety Modification Study states that the goal of repairing
   the dike is to make the dike safe under the current LORS schedule; however, it also found that
   even when repaired, the dike will not provide a final solution for managing lake levels.75 The
   Corps had “not determined what, if anything, will be done with the Lake Okeechobee regulation
   schedule once rehabilitation of the Herbert Hoover Dike is complete,” and has stated that “[a]
   process to revise LORS 2008 is not scheduled to begin until 2022.”76 The July 2018 Draft
   Integrated Delivery Schedule advanced this timeline to revise LORS with a scheduled start date
   of 2019 and completion date of 2023, one year after the scheduled Herbert Hoover Dike


   67
      U.S. Army Corps of Engineers, Final Environmental Impact Statement on the Lake Okeechobee Regulation
   Schedule (Corps 2008a) at ii; National Marine Fisheries Service, NMFS Concurrence Letter on Lake Okeechobee
   Regulation Schedule (2007) at 1, 2 (NMFS 2007).
   68
      Corps 2008; See Central and Southern Florida Project for Flood Control and Other Purposes, System Operating
   Manual, Vol. I.
   69
      FWS 2007 at 1. The Corps intended that LORS be in effect until the earlier of (1) implementation of a new lake
   schedule as a component of the system-wide operating plan for CERP Band 1 projects and Florida’s Acceler8
   projects; or (2) completion of HHD seepage berm construction or equivalent dike repairs for reaches 1, 2, and 3,
   upon information and belief, the Corps intended LORS to be interim and only last until 2010. Corps 2018a.
   70
      SFWMD 2016.
   71
      Id..
   72
      Id..
   73
      National Academies of Sciences, Engineering, and Medicine. 2016. Progress Toward Restoring the Everglades:
   The Sixth Biennial Review – 2016. Washington, DC: The National Academy Press (NAS 2016).
   74
      Elsken, K. Storm damage sets back river restoration; repairs estimated at $11 million, Lake Okeechobee News
   (May 9, 2018); U.S. Army Corps of Engineers, Fact Sheet: South Florida Ecosystem Restoration. 2017.
   75
      U.S. Army Corps of Engineers, Herbert Hoover Dike Dam Safety Modification Study: Glades, Hendry, Martin,
   Okeechobee and Palm Beach Counties, Florida. 2016; South Florida Water Management District, Report of Expert
   Review Panel Technical Evaluation of Herbert Hoover Dike Lake Okeechobee, Florida, 2006.
   76
      NAS 2016.

        60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                         -11-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 13 of 41



   completion,77 but this revision is not intended to address ongoing harm to the estuary from the
   current 2008 LORS. The Corps’ July 2018 update to the Integrated Delivery Schedule (IDS)
   SFER Program Snapshot Through 2030 reports the “Lake Okeechobee Regulation Schedule
   Revision accelerated to FY19-22 (to sync with accelerated schedule of HHD) dependent upon
   FY19 funding.”78 The purpose of the review is to “provide an opportunity to evaluate the
   feasibility and the benefits and risks of allowing higher water levels in the lake once the Herbert
   Hoover Dike repairs are compete.”79

   Additionally, new information and changes in lake management and planned projects have
   “reduced the storage capacity envisioned originally in CERP by over one million acre feet
   compared to the 1999 plan, which could have serious ecological consequences in both the
   northern estuaries and the Everglades ecosystem.”80 Therefore, there is considerable uncertainty
   regarding future Lake Okeechobee regulation, available water storage beyond Lake Okeechobee,
   and the impacts of a changing climate.81

   IV. TOXIC ALGAE

   The Corps flushes large volumes of water out to the estuaries to protect the integrity of the
   Herbert Hoover Dike. The shallow lake along with the nutrient runoff from north of the lake
   provide the ideal conditions for the algal blooms.82

   In 2016, January rainfall raised the lake level nearly two feet. It then took constant releases until
   mid-April for the lake to return to the pre-rainfall level going into rainy season. In 2017,
   Hurricane Irma caused the lake to rise over three and a half feet, putting the lake at the highest
   levels since the Corps started operating under LORS.83 The heavy rain that came with Hurricane
   Irma and above-average rainfall in spring 2018 set the stage for another large-scale summer algal
   bloom in Lake Okeechobee in 2018, which prompted the Corps to initiate large-scale discharges
   out of the S-77 canal (Caloosahatchee) and S-380 canal (St. Lucie) on June 2, 2018. This water
   was rich in nutrients and algae and diluted the normally saline water, creating conditions for the
   growth and survival of intense cyanobacteria blooms in the estuaries. This happened in 2005 and
   2016 as well.84 The dominant algae discharged was the cyanobacteria microcystis aeruginosa.




   77
      National Academies of Sciences, Engineering, and Medicine. 2018. Progress Toward Restoring the Everglades:
   The Seventh Biennial Review – 2018. Washington, DC: The National Academy Press (NAS 2018).
   78
      U.S. Army Corps of Engineers, Integrated Delivery Schedule (IDS) SFER Program Snapshot Through 2030.
   2018.
   79
      NAS 2018.
   80
      NAS 2016.
   81
      Id. .
   82
      Havens, K. 2013. Deep Problems in Shallow Lakes: Why Controlling Phosphorus Inputs May Not Restore Water
   Quality. IFAS Extension. University of Florida; Havens, K, et al. 2016. Natural Climate Variability Can Influence
   Cyanobacteria Blooms in Florida Lakes and Reservoirs. IFAS Extension. University of Florida.
   83
      Corps letter to Mast July 5, 2018, at 1.
   84
      Philips, E. et al. 2012. Climatic Influences on Autochthonous and Allochthonous Phytoplankton Blooms in a
   Subtropical Estuary, St. Lucie Estuary, Florida, USA.

        60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                         -12-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 14 of 41




   It is well known that the release of large amounts of water from the lake contribute nutrients
   downstream and lead to the formation of toxic algae blooms in the northern estuaries.85 The
   damaging discharges from Lake Okeechobee in 2016 and again in 2018 had a significant impact
   on the ecology of the northern estuaries, harming the economy, including significant economic
   losses in commercial fishing, recreation tourism, and the real estate sectors.86

   The human-caused nutrient pollution from Lake Okeechobee is contributing to the harmful algae
   blooms of both red tide and blue-green algae.87 According to Dr. Karl Havens, “high levels of
   nitrogen and phosphorus are washing into the water from agricultural lands, leaky septic
   systems, and fertilizer runoff.”88 The lake has been plagued by nutrient pollution for decades
   and there are little signs that things are improving.

   From July through September 2016, bloom conditions persisted with a peak in July of roughly
   200 square miles. In 2017, phosphorous loading to the lake approached 2.3 million pounds, the
   highest ever recorded. While the total incidents of bloom detections were less than in 2013, the
   2017 samples had the highest recorded concentration of microcystin collected in the past five




   85
      NAS 2018.
   86
      South Florida Water Management District. 2018. Central Everglades Planning Project Post Authorization Change
   Report: Feasibility Study and Draft Environmental Impact Statement. (SFWMD 2018b).
   87
      Havens, K. 2018. What is Causing Florida’s Algae Crisis? 5 Questions Answered. (Havens 2018a).
   88
      Id..

        60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                        -13-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 15 of 41



   years.89 By July 2018, 90% of the surface of Lake Okeechobee was covered with a blue green
   algae bloom.

            A.       Blue-Green Algae: Cyanobacteria
   Cyanobacteria, particularly microcystis, have been found in Lake Okeechobee and the northern
   estuaries. Microcystis aeruginosa has been correlated with nitrogen and phosphorous, and toxic
   strains may have higher nitrogen and phosphorous requirements.90 Exposure of Microcystis
   aeruginosa to saltwater may increase its toxicity.91

   These cyanobacteria, or blue-green algae as they are commonly known, are hepatoxins and have
   been linked to poisoning and cancer.92 According to one leading expert, “[c]yanotoxins are
   among the most potent toxins known, far more potent than industrial chemicals.”93 The non-
   protein amino acid, beta-N-methylamino-L-alanine (BMAA), is a cyanobacteria-derived toxin
   that has been linked to neurodegenerative diseases like ALS (Amyotropihc Lateral Sclerosis) and
   Parkinsonism Dementia Complex (ALS/PDC).94 Most cyantobacteria produce BMAA.95 People
   near blue-green algae blooms likely inhale the toxins deep into their lungs.96 BMAA can
   biomagnify up some food chains and may pose an increasing human health risk.97 BMAA
   biomagnification has been recorded in cyanobacteria to cycads to fruit bats, feral pigs, and flying
   squirrels.98 The Chamorro of Guam, who consumed the bats, pigs and squirrels had a 100-fold
   increase in ALS/PDC.99 The Chamorro who died of these neurodegenerative diseases as well as
   Canadian patents with Alzheimer’s disease had high concentrations of BMAA.100 There is
   89
      Zhang, J. et al. 2018. Chapter 8B: Lake Okeechobee Watershed Research and Water Quality Monitoring Results
   and Activities in 2018 South Florida Environmental Report – Volume I.
   90
      Cessa, M. (ed). 2014. Beaches: Erosion, Management Practices and Environmental Implications. Environmental
   Health-Physical, Chemical and Biological Factors.
   91
      Rosen, B.H. et al. 2018. Understanding the effect of salinity tolerance on cyanobacteria associated with a harmful
   algal bloom in Lake Okeechobee, Florida: U.S. Geological Survey Scientific Investigations Report 2018-5092, 32 p.
   https://doi.org/10.3133/sir20189082.
   92
      A hepatoxin is a toxic chemical that damages the liver. Zanchett, G. and Oliveira-Filho, E.C. 2013. Cyanobacteria
   and Cyanotoxins: From Impacts on Aquatic Ecosystems and Human Health to Anticarcinogenic Effects. Toxins
   2013, 5.
   93
      Hudnell, K. 2009. Congressional Testimony.
   94
      Banack, S.A. et al. 2010. The Cyanobacteria Derived Toxin Beta-N-Methylamino-L-Alanine and Amyotrophic
   Lateral Sclerosis Toxins 2010, 2, 2837-2850; doi: 10.3390/toxins2122837; Bienfang, P.K. et al. 2011. Prominent
   Human Health Impacts from Several Marine Microbes: History, Ecology, and Public Health Implications.
   International Journal of Microbiology. Vol. 2011. Article ID 152815; doi:10.1155/2011/152815.
   95
      Brand, L. et al. 2010. Cyanobacteria Blooms and the Occurrence of the neurotoxin beta-N-methylamino-L-alanine
   (BMAA) in South Florida Aquatic Food Webs. Harmful Algae. 2010 Sept. 1; 9(6): 620-635;
   doi:10.1016/j hal.2010.05.002 (Brand 2010).
   96
      Williams, A. 2018. Algae toxins are airborne and can reach deep into human lungs, FGCU research shows. Fort
   Myers News-Press. Nov. 27, 2018.
   97
      Brand, L. 2009. Human exposure to cyanobacteria and BMAA. Amyotrophic Lateral Sclerosis, 2009,
   (Supplement 2): 85-95 (Brand 2009).
   98
      Cox, P.A. and O.W. Sacks. 2002. Cycad neurotoxins, consumption of flying foxes, and ALS-PDC disease in
   Guam. Neurology. 2002 Mar. 26; 5896): 956-9; Holtcamp, W. 2012. The Emerging Science of BMAA.
   Environmental Health Perspectives. Vol. 120, No. 3.
   99
      Murch, S.J. et al. 2004. Occurrence of B-methylamino-L-alanine (BMAA) in ALS/PDC patients from Guam. Acta
   Neurol Scand. 2004; 110: 267-9.
   100
       Pablo, J. et al. 2009. Cyanobacterial neurotoxin BMAA in ALS and Alzheimer’s disease. Acta Neurol Scand.
   Published online 26 Feb, 2009.

        60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                           -14-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 16 of 41



   concern that people exposed to waterborne BMAA may have an increased risk of
   neurodegenerative disease.101

   BMAA concentrations of animals exposed to cyanobacteria have been observed in Florida,
   including moderate amounts in mollusks and high concentrations in fish in the Caloosahatchee
   River.102 Bottlenose dolphins can eat similar diets to humans (fish and crustaceans), and those
   that have died in the Indian River Lagoon have similar concentrations of BMAA in their brains
   as humans that have died of neurodegenerative diseases.103 Impacted wildlife in Florida have
   been found to have similar concentrations of BMAA as in impacted wildlife in Guam.104 Even
   coral in Florida are being overgrown by cyanobacteria and cyanobacterial diseases.105
   In August 2018, the Florida Department of Environmental Protection collected water samples
   with toxic algae at the rate of 110 parts per billion, 10 times the level the World Health
   Organization has determined to be hazardous for humans in recreational waters.106 Testing had
   detected even higher levels in July 2018 at 154.38 PPB and 33,000 PPB in 2016. Dozens of
   people have been hospitalized after being exposed to the toxic algae, which doctors describe as a
   “health hazard.”107

   A study sampling cyanobacteria in St. Lucie during the 2016 event detected concentrations of
   microcystins that greatly exceeded World Health Organization Guideline Values for drinking
   and recreational water, and also detected the neurotoxins anatoxin-a(S) and BMAA.108
   Additional research is underway at Florida Atlantic University after taking blood, urine, nose,
   and throat swab samples from people exposed to the 2018 bloom.109

   Cyanobacteria are frequently dominant in waters without detectable red tide, suggesting that they
   may play an important role in providing fuel to initiate red tide blooms.110 The cyanobacteria
   synechococcus is a potential prey source in nutrient poor environments for red tide.111
   Synechococcus has been detected in the Lake Okeechobee system.112 Studies suggests that

   101
       Metclaf, J. and G. Codd. 2009. Cyanobacteria, neurotoxins and water resources: Are there implications for
   human neurodegenerative disease? Amyotrophic Lateral Sclerosis, 2009; (Supplement 2): 74-78.
   102
       Brand 2010.
   103
       Brand 2009; Brand 2010.
   104
       Brand 2009.
   105
       Paul, V.J. et al. 2005. Benthic cyanobacterial bloom impacts the reefs of southern Florida (Broward County,
   USA), Coral Reefs. 2005; 24:693-7; Richardson, L.L. et al. 2003. Ecological physiology of the black band disease
   cyanobacterium Phormidium corallyticum. FEMS Microbiol Ecol. 2003; 43:287-98.
   106
       Wright, P. 2018. Florida’s Blue-Green Algae Bloom 10 Times Too Toxic to Touch, Testing Shows. Aug. 10,
   2018. Weather.com (Wright 2018).
   107
       Id..
   108
       Metcalf, J.S. 2018. Public health responses to toxic cyanobacteria blooms: perspectives from the 2016 Florida
   event. Water Policy. Creative Commons.
   109
       Williams, A. 2018(a). Researchers in town testing residents for exposure to algae toxins. Fort Myers News-Press
   Oct. 15, 2018.
   110
       Jones, K. et al. 2010. Comparative analysis of bacterioplankton from Karenia brevis bloom and nonbloom water
   on the west Florida shelf (Gulf of Mexico, USA) using 16SrRNA gene clone libraries. FEMS Microbiol Ecol 73
   (2010) 468-485 (Jones 2010).
   111
       Id.; Gilbert, P. 2011. Grazing by Karenia brevis on Synechococcus enhances its growth rate and may help to
   sustain blooms.
   112
       Rosen, B. et al. 2016. Cyanobacteria of the 2016 Lake Okeechobee and Okeechobee Waterway Harmful Algal
   Bloom.

         60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                          -15-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 17 of 41



   nutrients including phosphorous and nitrogen from discharges can energize or reawaken red
   tide.113

             B.      Red Tide: Brevetoxin
   Red tide has been called “one of the most common chemical stressors impacting South Florida
   coastal and marine ecosystems,”114 and studies suggests that nutrients including phosphorous and
   nitrogen from discharges as well as biomass killed by cyanobacteria can energize or reawaken
   red tide.115 Red tide is caused by the dinoflagellate Karenia brevis which produces brevetoxins
   which kill fish,116 make filter-feeding fish extremely toxic to other animals, and cause respiratory
   and intestinal distress in humans.117 Red tide has also been linked to land mammal and bird

   113
       Olascoaga, M.J. 2010. Isolation on the West Florida Shelf with implications for red tides and pollutant dispersal
   in the Gulf of Mexico. Nonlinear Process Geophys. 2010 Jan. 1; 17(6): 685-696. Doi:10.5194/npg-17-685-2010;
   Olascoaga, M.J. et al. 2008. Tracing the Early Development of Harmful Algal Blooms on the West Florida Shelf
   with the Aid of Lagrangian Coherent Structure. J. Geophys. Res. 2008; 113(c12): c12014-doi:
   10.1029/2007JC004533; Poulson-Ellestad, K. et al. 2014. Metabolics and proteomics reveal impacts of chemically
   mediated competition on marine plankton. PNAS. June 17, 2014. Vol. 11. No. 24. 9009-9014; Morey, J. et al. 2011.
   Transcriptomic response of the red tide dinoflagellate, Karenia brevis, to nitrogen and phosphorus depletion and
   addition. Genomics 2011, 12.346.
   114
       Pierce, R.H. 2008. Harmful algal toxins of the Florida red tide (Karenia brevis): natural chemical stressors in
   South Florida coastal ecosystems. Ecotoxicology. 2008 Oct. 17(7): 623-631. Doi:10.1007/s10646-008-0241-x.
   115
       Olascoaga, M.J. 2010. Isolation on the West Florida Shelf with implications for red tides and pollutant dispersal
   in the Gulf of Mexico. Nonlinear Process Geophys. 2010 Jan. 1; 17(6): 685-696. Doi:10.5194/npg-17-685-2010;
   Olascoaga, M.J. et al. 2008. Tracing the Early Development of Harmful Algal Blooms on the West Florida Shelf
   with the Aid of Lagrangian Coherent Structure. J. Geophys. Res. 2008; 113(c12): c12014-doi:
   10.1029/2007JC004533; Poulson-Ellestad, K. et al. 2014. Metabolics and proteomics reveal impacts of chemically
   mediated competition on marine plankton. PNAS. June 17, 2014. Vol. 11. No. 24. 9009-9014; Morey, J. et al. 2011.
   Transcriptomic response of the red tide dinoflagellate, Karenia brevis, to nitrogen and phosphorus depletion and
   addition. Genomics 2011, 12.346; Garrett, M. 2011. Harmful algal bloom species and phosphate-processing
   effluent: Field and laboratory studies. Marine Pollution Bulletin 62 (2011) 596-601; Heil, C.A. et al. 2014. Blooms
   of Karenia brevis (Davis) G. Hansen & O. Moestrup on the West Florida Shelf: Nutrient sources and potential
   management strategies based on a multi-year regional study. Harmful Algae 38 (2014) 127-43; Killberg-Thoreson,
   L. et al. 2014. Nutrients released from decaying fish support microbial growth in the eastern Gulf of Mexico.
   Harmful Algae 38 (2014) 40-49; Mulholland, M.R. et al. 2014. Contribution of diazotrpohy to nitrogen inputs
   supporting Karenia brevis blooms in the Gulf of Mexico. Harmful Algae 38 (2014) 20-29; Redalje, D.G. et al. 2008.
   The growth dynamics of Karenia brevis within discrete blooms on the West Florida Shelf. Continental Shelf
   Research 28 (2008) 24-44; Munoz, C. 2018. Scientists: Lake Okeechobee runoff may enhance red tide. Daily
   Commercial. Oct. 11, 2018.
   116
       Rolton, A. et al. 2014. Effects of the red tide dinoflagellate, Karenia brevis, on early development of the eastern
   oyster Crassostrea virginica and northern quahog Mercenaria mercenaria. Aquatic Toxicology 155 (2014) 199-206;
   Rolton, A. et al. 2015. Susceptibility of gametes and embryos of the eastern oyster, Crassostrea virginica, to Karenia
   brevis and its toxins. Toxicon 99 (2015) 6-15; Rolton, A. et al. 2016. Effects of field and laboratory exposure to the
   toxic dinoflagellate Karenia brevis on the reproduction of the eastern oyster, Crassostrea virginia, and subsequent
   development of offspring. Harmful Algae 57 (20016) 13-26; Walsh, J.J. et al. 2009. Isotopic evidence for dead fish
   maintenance of Florida red tides, with implications for coastal fisheries over both source regions of the west Florida
   shelf and within downstream waters of the South Atlantic Bight. Progress in Oceanography 80 (2009) 51-73.
   117
       Backer, L. et al. 2005. Occupational Exposure to Aerosolized Brevetoxins during Florida Red Tide Events:
   Effects on a Healthy Worker Population. Environmental Health Perspectives. Vol. 113. Iss. 5. May 2005; Bienfang,
   P.K. et al. 2011. Prominent Human Health Impacts from Several Marine Microbes: History, Ecology, and Public
   Health Implications. International Journal of Microbiology Vol. 2011. Art. ID 152815; CDC. 2008. Illness
   Associated with Red Tide – Nassau County, Florida, 2007; Fleming, L. 2005. Initial Evaluation of the Effects of
   Aerosolized Florida Red Tide Toxins (Brevetoxins) in Persons with Asthma. Environmental Health Perspectives.
   Vol. 113. Iss. 5. May 2005; Naar, J. 2002. Brevetoxin Depuration in Shellfish via Production of Non-toxic

         60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                            -16-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 18 of 41



   mortality,118 and can bioaccumulate.119 Exposed fish and seagrasses can accumulate high
   concentrations of brevetoxins and act as toxin vectors to dolphins and manatees.120 People
   generally do not become aware of its presence until it reaches above 100,000 cells/l, which is
   when it leads to fish kills,121 shellfish toxicity, and respiratory distress.122

   There has been an increase in red tide in southwest Florida since 1954, in abundance and
   frequency.123 Other red tide impacts include paralytic shellfish poisoning,124 neurotoxic shellfish
   poisoning, ciguatera fish poisoning, fish kills, loss of submerged vegetation, shellfish mortalities,
   and marine mammal mortalities.125 Brevetoxins are large, lipid soluble molecules that
   bioaccumulate in fatty tissue and are not easily shed or excreted.126 As a result, sublethal
   concentrations can have lethal consequences.127 Because k.brevis is a particularly delicate
   dinoflagellate, turbulence can break apart the cells and aerosolize the brevetoxins which are then
   inhaled and can cause respiratory distress.128

   Eerera et al. (2011) determined that by rapidly changing salinity to simulate the shift from
   oceanic to coastal conditions, brevetoxin was triggered, showing that brevetoxin production can
   increase dramatically in response to osmotic stress regardless of the initial source of the red
   tide.129 Sources contributing to red tide include nutrients in runoff, iron-rich atmospheric dust,
   dead marine life, and nutrient rich groundwater.130


   Metabolites: Consequences for Seafood Safety and the Environmental Fate of Biotoxins. Harmful Algae 2002
   (2002). 2004; 10: 488-490; Steensma, D. 2007. Exacerbation of Asthma by Florida “Red Tide” During an Ocean
   Sailing Trip. Mayo Clin Proc. Sept. 2007; 82(9): 1128-1130.
   118
       Castle, K. et al. 2013. Coyote (Canis latrans) and domestic dog (Canis familiaris) mortality and morbidity due to
   a Karenia brevis red tide in the Gulf of Mexico. Journal of Wildlife Diseases, 49(4), 2013, pp. 955-64; Kreuder, C.
   2012 Clinicopathologic features of suspected brevetoxicosis in double-crested cormorants (phalacrocorax auritus)
   along the Florida Gulf coast. Journal of Zoo and Wildlife Medicine, 33(1):8-15.
   119
       Echevarria, M. 2012. Effects of Karenia brevis on clearance rates and bioaccumulation on brevetoxins in benthic
   suspension feeding invertebrates. Aquatic Toxicology 106-107 (2012) 85-94.
   120
       Flewwelling, L. et al. 2005. Red tides and marine mammal mortalities.: Unexpected brevetoxin vectors may
   account for deaths long after or remote from an algal bloom. Nature. 2005. June 9; 435(7043).
   121
       Gravinese, P. et al. 2018. The effects of red tide (Karenia brevis) on reflex impairment and mortality of sublegal
   Florida stone crabs, Menippe mercenaria. Marine Environmental Research 137 (2018) 145-148.
   122
       Bienfang 2011; Pierce, R. 2011. Compositional changes in neurotoxins and their oxidative derivatives from the
   dinoflagellate, Karenia brevis, in seawater and marine aerosol. Journal of Plankton Research. Vol. 30. No. 2.
   123
       Brand, L and A. Compton. 2007. Long-term increase in Karenia brevis abundance along the Southwest Florida
   Coast. Harmful Algae. 2007. 6(2): 232-252. doi:10.1016/j/hal.2006.08.005.
   124
       Watkins, S. 2008. Neurotoxic Shellfish Poisoning. Mar. Drugs 2008, 6, 431-455; DOI: 10.3390/md20080021.
   125
       Anderson, D. et al. 2008. Harmful algal blooms and eutrophication: Examining linkages from selected coastal
   regions of the United States. Harmful Algae. 2008. Dec. 1; 8(1): 39-53. Doi:10.1016/j hal.2008.08.017.
   126
       Bienfang 2011.
   127
       Id..
   128
       Id.; Fleming, L. 2007. Aerosolized Red-Tide Toxins (Brevetoxins) and Asthma. Chest. 2007. Jan; 131(1): 187-
   194. Doi:10.1378/chest.06-1830; Kirkpatrick, B. et al. 2010. Inland Transport of Aerosolized Florida Red Tide
   Toxins. Harmful Algae. 2010. Feb. 1; 9(2): 186-189. Doi:10.1016/j.hal.2009.09.003; Kirkpatrick, B. et al. 2011.
   Aerosolized Red Tide Toxins (Brevetoxins) and Asthma: Continued health effects after 1 hour beach exposure.
   Harmful Algae 2011. Jan. 1: 10(2): 138-143. Doi:10.1016/j.hal.2010.08.005.
   129
       Errera R. and L. Campbell. 2011. Osmotic stress triggers toxin production by the dinoflagellate Karenia brevis.
   PNAS. June 28,2011. Vol. 108. No. 26.
   130
       Bienfang 2011; Walsh, J.J. et al. 2006. Red tides in the Gulf of Mexico: Where, when, and why? J. Geophys Res.
   2006. Nov. 7; 111(C11003): 1-46. Doi:10.1029/2004JC002813.

       60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                           -17-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 19 of 41



   At concentrations of >100,000 cells/l, the 12 brevetoxins produced by red tide can and have
   killed marine animals, including fish, sea turtles, manatee, sea birds, and dolphins.131
   Brevetoxins from red tide have long been known to cause manatee mortality.132 One study found
   markedly less shrimp and fish activity during red tide.133 Meanwhile, almost nothing is known
   about the longterm chronic exposure.134

   HABs have also impacted coastal economies. Red tide increases the use of emergency medical
   services, local fisheries close, and local shops are affected.135 One study found that red tide can
   cause $0.5-4 million in emergency room costs for treating respiratory illness associated with red
   tide.136 Another calculated $300,000 impacts in lifeguard absenteeism in Sarasota County
   alone.137 Anderson (2000) calculated red tide is responsible for more than $20 million tourism-
   related loses every year.138

   The current, ongoing red tide bloom started in October 2017 and by November 2018, red tide
   and fish kills had reached the Florida panhandle in Okaloosa, Walton, Bay and Franklin counties
   and wrapped around the southern tip of Florida and up the Atlantic coast.139 By October 2018,
   red tide closed beaches in Pinellas, Manatee, Sarasota, Lee, Collier, Escambia, Okaloosa,
   Brevard and Indian River counties.140 Concentrations of more than 1 million K.brevis cells per
   liter were observed in Pinellas, Hillsborough, Manatee, and Sarasota counties by November
   2018.141 Governor Scott has declared a state of emergency, and by August 2018, thousands of
   tons marine life killed by the bloom had been removed, costing tax-payers millions of dollars.142


   131
       Bienfang 2011; Twiner, M. et al. 2012. Comparative Analysis of Three Brevetoxin-Associated Bottlenose
   Dolphin (Tursiops truncatus) Mortality Events in the Florida Panhandle Region (USA). PLoS ONE 7(8):e42974.
   Doi:10.1371/journal.pone.0042974; Twiner, M. et al. 2011. Concurrent Exposure of Bottlenose Dolphins (Tursiops
   truncatus) to Multiple Algal Toxins in Sarasota Bay, Florida, USA. PLoS ONE 6(3): e17394.
   Doi:10.1371/journal.pone.0017394.
   132
       Kirkpatrick, B. et al. 2002. Florida Red Tides, Manatee Brevetoxicosis, and Lung Models Harmful Algae 2002
   (2002). 2004; 10:491-493.
   133
       Indeck, K.L. 2015. A severe red tide (Tampa Bay, 2005) cause an anomalous decrease in biological sound. R.
   Soc. Open sci. 2:150337.
   134
       Erdner, D. et al. 2008. Centers for Oceans and Human Health: a unified approach to the challenge of harmful
   algal blooms. From Centers for Oceans and Human Health Investigators Meeting. Woods hole, MA. USA. 24-27.
   Apr. 2007.
   135
       Backer, L. 2009. Impacts of Florida red tides on coastal communities. Harmful Algae 8 (2009) 618-622.
   136
       Hoagland, P. et al. 2009. The Costs of Respiratory Illnesses Arising from Florida Gulf Coast Karenia brevis
   Blooms. Environmental Health Perspective. Vol. 117. Iss. 8; Fleming, L. et al. 2011. Review of Florida Red Tide
   and Human Health Effects. Harmful Algae. 2011. Jan. 1: 10(2): 224-233. Doi:10.1016/j.hal.2010.08.006; Anderson,
   D. 2008. Harmful algal blooms and eutrophication: Examining linkages from selected coastal regions of the United
   States. Harmful Algae. 2008. Dec. 1: 8(1): 39-53. Doi: 10.101016/j.hal.2008.08.017.
   137
       Fleming 2011; Nierenberg, K. et al. 2010. Florida Red Tide Perception: Residents versus Tourists. Harmful
   Algae. 2010 Sept. 1; 9(6): 600-606. Doi:10.1016/j hal.2010.04.010.
   138
       Anderson, D. and P. Hoagland. 2000. Estimated Annual Economic Impacts from Harmful Algal Blooms (HABs)
   in the United States. WHOI-2000-11. Sea Grant. Woods Hole.
   139
       Keiek, B. Red tide update for Northwest Florida. Mynbc15.com (Nov. 1, 2018); Jones, C. 2018. Could toxic red
   tide move farther north to St. Johns County? The St. Augustine Record. Oct. 8, 2018.
   140
       Murphy. 2018. Red tide is spreading in Florida. Hurricane Michael didn’t stop it. CNN. Oct. 18, 2018.
   141
       Ballogg, R. 2018. Red tide remains strong on Anna Maria Island. Bradenton Herald. Nov. 1, 2018.
   142
       Murphy, P. 2018. Red tide just spread to Florida’s Atlantic coast, choking some the most popular beaches. CNN.
   Oct. 5, 2018.

         60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                         -18-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 20 of 41



             C.      Wildlife Impacts
   Red tide and blue-green algae blooms have individually, collectively, and synergistically killed
   tens of thousands of tons of marine wildlife, including ESA-listed species like sea turtles, Florida
   manatees,143 smalltooth sawfish, and coral, and species protected under the Marine Mammal
   Protection Act, 16 U.S.C. §1361 et. seq., such as bottlenose dolphins. From July 2018 -
   December 6, 2018, 126 bottlenose dolphins have stranded due to exposure to red tide.144 Red tide
   is responsible for the deaths of countless marine animals including those listed below:




                                                                                                        145




   143
       The Florida manatee is also protected under the Marine Mammal Protection Act.
   144
       NOAA 2018.
   145
       2018. Sanibel Captiva Conservation Foundation Memo to Corps. Dec. 4, 2018.

         60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                         -19-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 21 of 41



   Sea turtles

   FWS and NMFS have designated the leatherback, Kemp’s ridley, and hawksbill sea turtles as
   endangered under the ESA, and the Northwest Atlantic Ocean Distinct Population Segments of
   loggerhead and green sea turtles as threatened under the ESA.

   The southeastern United States has the world’s largest number of loggerhead nests, with 90% of
   nesting in Florida.146 The majority of this nesting occurs in Brevard, Indian River, St. Lucie,
   Martin and Palm Beach counties. Loggerhead sea turtles consistently aggregate in Indian River
   Lagoon.147




   The second largest aggregation of green sea turtle nesting is in Florida.148




   146
       Casale, P. and A.D. Tucker. 2017. Caretta caretta, Loggerhead Turtle. The IUCN Red List of Threatened Species;
   Ceriani, S.A. and A.B. Melyan. 2017. Caretta caretta (North West Atlantic subpopulation) loggerhead turtle. The
   IUCN Red List of Threatened Species.
   147
       FWC. 2018. Loggerhead Nesting in Florida. (FWC 2018b).
   148
       FWC. 2018. Green Turtle Nesting in Florida. (FWC 2018c).

         60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                         -20-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 22 of 41




   Florida is the only state in the continental U.S. where leatherback regularly nest.149




   149
         FWC. 2018. Leatherback Nesting In Florida. (FWC 2018d).

          60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                         -21-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 23 of 41




   On July 10, 2104, FWS and NMFS designated critical habitat for the Northwest Atlantic Ocean
   Distinct Population Segment of the loggerhead sea turtle (Caretta caretta).150 The critical habitat
   designations include areas impacted by the LORS discharges, blue-green algae, and red tide.




   150
     79 Fed. Reg. 39756, Endangered and Threatened Wildlife and Plants; Designation of Critical Habitat for the
   Northwest Atlantic Ocean Distinct Population Segment of the Loggerhead Sea Turtle, (July 10, 2014); 79 Fed. Reg.
   39356, Endangered and Threatened Species: Critical Habitat for the Northwest Atlantic Ocean Loggerhead Sea
   Turtle Distinct Population Segment (DPS) and Determination Regarding Critical Habitat for the North Pacific
   Ocean Loggerhead DPS, (July 10, 2014).

         60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                         -22-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 24 of 41




      60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                     -23-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 25 of 41




   Red tide with concentrations of karenia brevis (at least 100,000 cells/l) is the concentration at
   which the Florida Fish and Wildlife Conservation Commission (FWC) believes sea turtle
   mortality due to brevetoxicosis typically begins to occur. It is believed that red tide exposure
   may pose significant implications for immune function in loggerhead sea turtles.151 From Nov.
   2017-Dec. 10, 2018 FWC documented 1,260 stranded sea turtles with 577 (250 loggerheads, 263
   Kemp’s ridleys, and 64 green sea turtles) to red tide, making it the largest number of stranded sea
   turtles attributed to red tide.152




   151
       Walsh, C. 2009. Effects of brevetoxin exposure on the immune system of loggerhead sea turtles. Aquatic
   Toxicology 97 (2010) 293-303.
   152
       Foley, A. Email. Sea Turtle Stranding and Red Tide. Dec. 10, 2018.

         60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                         -24-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 26 of 41




      60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                     -25-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 27 of 41



   FWC reports that it in Collier County, it documented 135 stranded sea turtles (72 loggerheads,
   53 Kemp’s ridleys, 7 green turtles, 1 hawksbill, and 2 sea turtles not identified to species)
   November 2017-December 2018. Most (N = 124) were found dead. The previous five-year
   average number of strandings for Collier County over that period was 36 (current number is 3.8
   times greater than average). Red tide has been persistent in Collier County since March 2018
   and FWC attributes 91 of the stranded sea turtles in Collier County (54 loggerheads, 36 Kemp’s
   ridleys, and 1 green turtle) to the red tide.

   In Lee County, FWC documented 404 stranded sea turtles (165 loggerheads, 165 Kemp’s
   ridleys, 67 green turtles, and 7 sea turtles not identified to species) November 2017- December
   2018. Most (N = 366) were found dead. The previous five-year average number of strandings
   for Lee County over that period was 101 (current number is 4.0 times greater than average). Red
   tide has been persistent in Lee County since November 2017 and FWC attributes 260 of the
   stranded sea turtles in Lee County (127 loggerheads, 114 Kemp’s ridleys, and 19 green turtles) to
   the red tide.

   In Charlotte County FWC documented 74 stranded sea turtles (24 loggerheads, 31 Kemp’s
   ridleys, 18 green turtles, and 1 sea turtle not identified to species) November 2017- December
   2018. Most (N = 68) were found dead. The previous five-year average number of strandings for
   Charlotte County over that period was 19 (current number is 3.9 times greater than
   average). Red tide was persistent in Charlotte County since December 2017 and FWC attributes
   44 of the stranded sea turtles in Charlotte County (18 loggerheads, 21 Kemp’s ridleys, and 5
   green turtles) to the red tide.

   In Sarasota County FWC has documented 263 stranded sea turtles (58 loggerheads, 89 Kemp’s
   ridleys, 108 green turtles, 2 hawksbills, and 6 sea turtles not identified to species) November
   2017- December 2018. Most (N = 248) were found dead. The previous five-year average
   number of strandings for Sarasota County over that period was 59 (current number is 4.5 times
   greater than average). Red tide was present in Sarasota County during November of 2017 and
   March 2018. It has been persistent in Sarasota County since June 2018 and FWC attributes 121
   of the stranded sea turtles in Sarasota County (36 loggerheads, 59 Kemp’s ridleys, and 26 green
   turtles) to the red tide.

   In Manatee County, FWC has documented 66 stranded sea turtles (20 loggerheads, 14 Kemp’s
   ridleys, 30 green turtles, and 2 sea turtles not identified to species) November 2017- December
   2018. Most (N = 51) were found dead. The previous five-year average number of strandings for
   Manatee County over that period was 36 (current number is 1.9 times greater than average). Red
   tide has been persistent in Manatee County since August 2018 and FWC attributes 14 of the
   stranded sea turtles in Manatee County (5 loggerheads, 6 Kemp’s ridleys, and 3 green turtles) to
   the red tide.

   In Hillsborough County FWC has documented 18 stranded sea turtles (6 loggerheads, 4 Kemp’s
   ridleys, 7 green turtles, and 1 sea turtle not identified to species) November 2017- December
   2018. Most (N = 15) were found dead. The previous five-year average number of strandings for
   Hillsborough County over that period was 10 (current number is 1.7 times greater than
   average). Red tide has been present in Hillsborough County since August 21, 2018 and FWC


      60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                     -26-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 28 of 41



   attributes 2 of the stranded sea turtles in Hillsborough County (1 Kemp’s ridley and 1 green
   turtle) to the red tide.

   In Pinellas County FWC has documented 300 stranded sea turtles (50 loggerheads, 58 Kemp’s
   ridleys, 186 green turtles, 3 hawksbills, and 3 sea turtles not identified to species) November
   2017- November 2018. Most (N = 225) were found dead. The previous five-year average
   number of strandings for Pinellas County over that period was 241 (current number is 1.2 times
   greater than average). Red tide has been present in Pinellas County since August 21, 2018 and
   FWC attributes 45 of the stranded sea turtles in Pinellas County (10 loggerheads, 26 Kemp’s
   ridleys, and 9 green turtles) to the red tide.

   Florida manatee

   FWS has designated the Florida manatee a threatened species under the ESA. Red tide can cause
   direct mortality of manatees, but can also cause sublethal impacts.153 FWC reports that red tide
   has contributed to the deaths of 207 Florida manatees January-December 12, 2018.154 The
   brevetoxin binds to manatees’ brains, leading to edema and hemorrhaging,155 and ultimately
   leads to their death.156

   Smalltooth sawfish

   Smalltooth sawfish are a tropical marine and estuarine fish that was once commonly found in
   waters throughout Florida and other states in the Southeast. In 2003, NMFS listed the United
   States population as an endangered distinct population segment under the ESA due to habitat
   destruction and bycatch in various commercial fisheries.157 Currently, sawfish can only be found
   with any regularity in South Florida between the Caloosahatchee River and the Keys and it is
   believed that the population is at a level less than 5% of its size at the time of European
   settlement.158

   While it is unclear what the precise impacts to smalltooth sawfish and their habitat are from the
   discharges, freshwater flows do influence the movement and distribution of smalltooth
   sawfish.159 The fish have an affinity for salinities between 18 and 24 psu, and these salinity
   levels are impacted by LORS discharges.

   153
       Walsh, C. 2015. Sublethal red tide exposure in free-ranging manatees (Trichechus manatus) affects the immune
   system through reduced lymphocyte proliferation responses, inflammation, and oxidative stress. Aquatic Toxicology
   161 (2015) 73-84.
   154
       Hagan, A. 2018. Red tide has contributed to the deaths of nearly 190 Florida manatees, FWC says.
   Abcactionnews.com. Oct. 29, 2018; FWC. 2018 Preliminary Red Tide Manatee Mortalities, Jan. 01-Nov. 9.
   Manatees Carcasses Collected Within the Known Red Tide Bloom Boundary.
   155
       Bossart, G. et al. 1998. Brevetoxicosis in Manatees (Trichechus manatus latirostris) from the 1996 Epizootic:
   Gross, Histologic, and Immunohistochemical Features. Toxicologic Pathology.
   156
       Landsberg, J.E. et at. 2009. Karenia brevis red tides, brevetoxins in the food web, and impacts on natural
   resources: Decadal advancements. Harmful Algae. Vol. 8, Iss. 4; Trainer, V. and D. Baden. 1999. High affinity
   binding of red tide neurotoxins to marine mammal brain. Aquatic Toxicology Vol. 46, Iss. 2. July 1999.
   157
       68 Fed. Reg. 15674 (April 1, 2003).
   158
       Smalltooth Sawfish Recovery Plan, National Marine Fisheries Service (Jan. 2009) at v.
   159
       Simpfendorfer, C.A. 2011. Environmental Influences on the Spatial Ecology of Juvenile Smalltooth Sawfish
   (Pristis pectinate): Results from Acoustic Monitoring. PloS One 6(2).

         60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                         -27-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 29 of 41



   When the Corps discharges water, “individuals may move to areas with their preferred salinity,
   but habitats within these areas may be less (or more) suitable than those previously occupied.
   Within the Caloosahatchee River, increases in salinity that led to [sawfish] occurring upriver of
   the study area may be most problematic as the river becomes quite narrow with few shallow
   habitats that species appears to use as a refuge from predation.”160 Flow regimes that result in
   sawfish being distributed in sub-optimal habitats may reduce the survival “and thus hinder the
   recovery of this population.”161

   The Simpfendorfor study further notes that water management practices that result in repeated
   large changes in flow over short periods of time will result in large amounts of movement
   between different habitats which will increase energy expenditure, and may expose individuals
   to greater risks of predation….Water management practices therefore need to be considered in
   relation to the recovery of the [sawfish] population.”162

   One of the three main objectives of the 2009 Smalltooth Sawfish Recovery Plan is to protect
   and/or restore sawfish habitats.163 One of the criteria that must be met for both the down-listing
   and de-listing of the species states:

             Freshwater flow regimes (including timing, distribution, quality, and
             quantity)…are appropriate to ensure natural behavior (e.g., feeding, resting, and
             predator avoidance) by maintaining salinities within preferred physiological limits
             of juvenile smalltooth sawfish.164

   The Recovery Plan further calls for NMFS to “minimize the disruption of natural/historic
   freshwater flow regimes (including timing, quality, and quantity) and maintain or restore water
   quality to restore the long-term viability of the smalltooth sawfish”165 and directs the smalltooth
   sawfish recovery team to “work with federal, state, and local agencies responsible for regulating
   and permitting freshwater flows and withdrawals and water quality to ensure that environmental
   conditions are maintained at levels suitable for sawfish survival and recovery.”166

   Coral

   NMFS has designated boulder star coral (Montastraea annularis), elkhorn coral (Acropora
   palmata), and staghorn coral (Acropora cervicornis) threatened under the ESA. These coral were
   once the most abundant and important reef building corals of Florida and the greater Caribbean.
   They occur in United States waters off the coasts of Florida, Puerto Rico, the U.S. Virgin Islands
   and Navassa Island. Over just the last 30 years, these species have suffered an 80-98 percent

   160
       Simpfendorfer, et al. at 10.
   161
       Id. at 11.
   162
       Id. at 11.
   163
       See Smalltooth Sawfish Recovery Plan at III-3.
   164
       Recovery Plan at III-4, III-5. The criterion for delisting reads almost verbatim: “Freshwater flow regimes
   (including timing, distribution, quality, and quantity)…are appropriate to ensure natural behavior (e.g., feeding,
   breeding, and pupping) by maintaining salinities within preferred physiological limits of juvenile smalltooth
   sawfish.”
   165
       Smalltooth Sawfish Recovery Plan at III-4. See also, Recovery Plan at ix, IV-9, IV-22.
   166
       Id. at IV-9.

         60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                            -28-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 30 of 41



   decline throughout significant portions of their range, reducing coral cover and opening space on
   reefs at an unprecedented pace.

   Dense thickets used to dominate Caribbean coral reefs in the 1970s. Now, colonies are small,
   isolated, and patchy. Because the populations are fragmented, the corals are unable to recruit
   new colonies because corals need to be in close proximity for reproduction.

   Habitat degradation and modification is a primary threat to these corals. Coral have suffered
   severe bleaching and mortalities due to increases in water temperature. The increasing acidity of
   seawater as a result of the oceans’ uptake of carbon dioxide is also known to reduce the growth
   rate of corals and to impair the ability of elkhorn corals to populate a reef. These coral are also
   threatened by pollution and sedimentation, which further contributes to algae overgrowth of
   corals. Other threats include abrasion and breakage from contact with boats, anchors, and storms.
   Disease and predation also contributes to the decline of the corals.

   Black band disease of coral is a cyanobacteria-obligate disease that leads to extensive reef
   deterioration.167 Coastal pollution, cyanobacteria and BBD have impacted coral like the federally
   threatened boulder coral (Montastraea annularis).168 Studies of coral impacted by BBD off the
   coast of Florida tested positive for cyanotoxin microcystin.169

             D.      Climate Change
   Climate change is likely contributing to the growth of HAB,170 and “will severely affect our
   ability to control blooms, and in some cases could make it near impossible.”171 Favorable
   conditions for blooms include warm waters, changes in salinity, increases in atmospheric carbon

   167
       Gantar, M. et al. 2011. Antibacterial Activity of Marine and Black Band Disease Cyanobacteria against Coral-
   Associated Bacteria. Marine Drugs. 2011, 9(10), 2089-2105; doi:10.3390/md9102089; Bourne, D. et al. 2009.
   Microbial disease and the coral holobiont. https://doi.org/10.1016/j.tim.2009.09.004; Muller, E.M. et al. 2010.
   Black-band disease dynamics: Prevalence, incidence, and acclimatization to light. Journal of Experimental Marine
   Biology and Ecology. Vol. 397, Iss. 1, 31 Jan. 2011, p. 52-57; Viehman, S. et al. 2007. Culture and identification of
   Desulfovibrio spp. from corals infected by black band disease on Dominican and Florida Keys reefs. Diseases of
   Aquatic Organisms. Vol. 69: 119-127; Gantar, M. et al. 2007. Cyanotoxins from Black Band Disease of Corals and
   from Other Coral Reef Environments. Microb Ecol. 2009 Nov. 58(4): 856-64, doi:10.1007/s00248-009-9540-x;
   Bourne, D. et al. 2009. Microbial disease and the coral holobiont. Trends in Microbiology Vol. 17 No. 12; Klaus, J.
   et al. 2007. Coral microbial communities, zooxanthellae and mucus along gradients of seawater depth and coastal
   pollution. Environmental Microbiology 9(5), 1291-1305.
   168
       Klaus, J. et al. 2009. Coral microbial communities, zooxanthellae and mucus along gradients of seawater depth
   and coastal pollution. Environmental Microbiology https://doi.org/10.1111/j.1462-2920.2007.01249.x.
   169
       Myers, J. et al. 2007. Molecular Detection and Ecological Significance of the Cyanobacterial Genera
   Geitlerinema and Leptolyngbya in Black Band Disease of Corals. Applied and Environmental Microbiology. Vol.
   73, No. 16, Aug. 2006, p. 5173-82.
   170
       EPA. 2013. Impacts of Climate Change on the Occurrence of Harmful Algal Blooms (EPA 2013); Havens, K.
   2015. Climate Change and the Occurrence of Harmful Microorganisms in Florida’s Ocean and Coastal Waters.
   IFAS Extension; Havens, K. 2018. The Future of Harmful Algal Blooms in Florida Inland and Coastal Waters. IFAS
   Extension; Moss, B. et al. 2011. Allied attack: climate change and eutrophication. Inland Waters, 1:2, 101-105;
   Paerl, H. and J. Huisman. 2008. Blooms Like It How. Science. Vol. 320, 4 April 2008; Paerl, H. and J. Huisman.
   2009. Climate change: a catalyst for global expansion of harmful cyanobacterial blooms. Environmental
   Microbiology Reports (2009) 1(1), 27-37.
   171
       Havens, K. et al. 2015. Climate Change at a Crossroad for Control of Harmful Algal Blooms. Environmental
   Science & Technology 2015, 49, 12605-12606.

         60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                          -29-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 31 of 41



   dioxide concentrations, changes in rainfall patterns intensify coastal upwelling, sea level rise and
   high nutrient levels.172 Climate change is warming ocean waters which may create a competitive
   advantage for harmful algae, including microcystis, by out competing other algae that is not as
   successful at warmer temperatures.173 Warming surface waters increases the frequency, strength,
   and duration of stratification which favors both cyanobacteria and dinoflagellates.174 Warmer
   temperatures reduce water viscosity, which may give cyanobacteria a competitive advantage
   over other algae.175

   Climate change is also leading to an increase in extreme weather events. Extreme rainfall could
   increase nutrient loading from runoff.176 Climate scientists believe that there is an Atlantic
   Multidecadal Oscillation, and that there are significant differences in Lake Okeechobee inflows
   between dry phases and wet phases. The dry phase, which lasted from about 1965 to 1994, has
   shifted to a wet phase, which means that nearly the entire period of record used by the Corps for
   evaluation of the LORS does not represent the wet phase we are now in. There is evidence that
   during the previous wet period from around 1930 to 1964 the inflows to the lake were about
   double as compared to the dry period of 1965 to 1994.177 It is likely that climate-driven increases
   in inflows from human altered watersheds will increase the prevalence of HABs.178

   V.        THE LAKE OKEECHOBEE REGULATION SCHEDULE

   In 2006, the Corps began evaluating alternatives to WSE, ultimately selecting LORS. The
   changes between WSE and LORS include (1) the new low and high level to manage the lake are
   11.5 ft and 17.25 ft, with up to maximum releases in Band A if the lake stage is greater than
   17.25 ft; (2) regulatory Bands A, B, and C are lower; (3) the Band B discharges were reduced at
   S-80 from 3,500 to 2,800 cfs and B and C discharges at S-80 from 2,500 to 1,800 cfs; and (4) to
   allow for the beneficial base flows to the Caloosahatchee Estuary pending SFWMD approval on
   a case by case basis.179 Alternative E, LORS, is the water control plan in operation today.

             A.      The Supplemental Environmental Impact Statement for LORS

   In 2007, the Corps issued a notice of intent to prepare a Draft Supplemental Environmental
   Impact Statement (SEIS) pursuant to National Environmental Policy Act (NEPA) to evaluate
   new alternatives for the WSE.180 The Corps selected LORS (known then as “Alternative E”) in
   part because federal agencies assumed that it would not negatively affect “any downstream



   172
       EPA 2013.
   173
       Id..
   174
       Id..
   175
       Id..
   176
       EPA 2013.
   177
       Enfield, D. et al. 2001. The Atlantic multidecadal oscillation and its relation to rainfall and river flows in the
   continental U.S. Geophysical Research Letters, Vol. 28, No. 10, Pages 077-2080, May 15, 2001.
   178
       Wells, M. et al. 2015. Harmful algal blooms and climate change: Learning from the past and present to forecast
   the future. Harmful Algae. 2015 Nov. 1; 49: 68-93. Doi:10.1016/j.hal.2015.07.009.
   179
       FWS 2018.
   180
       FWS 2007 at 9-11.

         60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                            -30-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 32 of 41



   ecosystems more than they already experience,”181 and was intended to be active for three years,
   until around 2010 when the Corps would then incorporate structural improvements along with
   benefits from initial components of the Comprehensive Everglades Restoration Plan into
   LORS.182

   The Corps determined that flows between 450 cfs and 2800 cfs are necessary to sustain an
   ecologically appropriate range of salinity conditions in the estuary, and flows greater than 2800
   cfs are high for the Caloosahatchee estuary.183 High flows in this range can cause salinity to fall
   below the tolerance range of many organisms living in the estuary. Prolonged flows of 4500 cfs
   which may cause adverse effects to seagrasses and other organism, and high flows greater than
   2800 cfs may prevent the early life stages of fish, shellfish and other commercially and
   recreationally important species from utilizing estuarine habitat.

   The Corps determined that if inflows to the inner estuary exceeded 2000 cfs, salinity in the mid
   estuary will cause significant stress and a high probability of oyster mortality. Therefore, the
   Corps concluded that when possible, the lake release to tide would be limited to a pulse release
   from ale not to exceed 2800 cfs measures at s-79 and 2000 cfs measures at the St. Lucie estuary.

   The SEIS only briefly mentions algae, noting that “a small percentage of algae produce toxins,
   and are termed HAB [harmful algae blooms],” but that even non-toxic algae can have harmful
   effects on marine ecosystems when masses of algae die and decompose, depleting oxygen in the
   water.184 The SEIS states that cyanobacteria (also known as blue-green algae) and dinoflagellates
   (also known as red tide) “have traditionally received the dubious distinction of constituting
   nuisance bloom populations or HAB,”185 and acknowledges that “[p]opulation increased [sic]
   and other anthropogenic factors have led to significant nutrient enrichment of Florida coastal
   waters over the past several decades,” yet the Corps then summarily concludes that “[i]t is
   unlikely that discharges from Lake Okeechobee are a prerequisite for HAB formation,”186 and
   offers no further information or analysis on algae or its impacts to the human environment.

   The current schedule, as it relates to the quantity and timing of the water delivered from the lake
   to the Caloosahatchee and St. Lucie rivers, continues to cause significant adverse impacts to the
   rivers and their estuaries by introducing and then depriving freshwater into the system in a
   manner that is inconsistent with the rivers’ natural salinity regime and that causes significant
   harm due to the algae and nutrients that are allowed to accumulate in the Lake. This in turn, has
   adversely affected the Florida manatee, smalltooth sawfish, Johnson’s seagrass, sea turtles, and
   coral and degraded their designated critical habitat.

   181
       Id. at 11, 64; The ROD states that a key feature of LORS is that “it allows long-term, low-volume releases to the
   Caloosahatchee and St. Lucie estuaries” which are “intended to manage lake levels while reducing the potential for
   future prolonged high-volume releases.” Corps 2008 at 2.
   182
       FWS 2007 at 1. The Corps intended that LORS be in effect until the earlier of (1) implementation of a new lake
   schedule as a component of the system-wide operating plan for CERP Band 1 projects and Florida’s Acceler8
   projects; or (2) completion of HHD seepage berm construction or equivalent dike repairs for reaches 1, 2, and 3,
   upon information and belief, the Corps intended LORS to be interim and only last until 2010.
   183
       Corps 2007.
   184
       Corps 2008a at 111.
   185
       Id.
   186
       Id. at 112.

         60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                           -31-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 33 of 41



             B.      2007 FWS Biological Opinion & NMFS Concurrence Letter

   As part of the Corps’ NEPA process, FWS and the Corps initiated formal consultation on LORS
   on July 3, 2006, and FWS issued a biological opinion on LORS October 15, 2007. The biological
   opinion identifies LORS as “operational changes to the water management infrastructure that
   discharges water from Lake Okeechobee to downstream systems (St. Lucie and Caloosahatchee
   estuaries, the Everglades Agricultural Area [EAA] and the Water Conservation Areas [WCAs])”
   which is “intended to be active for three years, until around 2010” when LORS “will incorporate
   possible structural improvements along with benefits from initial components of the
   Comprehensive Everglades Restoration Plan (CERP).”187 The biological opinion noted that the
   Corps identified LORS as the preferred alternative in its NEPA analysis that would meet the goal
   of preserving the integrity of the Herbert Hoover Dike, reduce high releases to the estuaries, and
   meet other objectives including water supply, navigation, recreation, fish and wildlife
   enhancement in the littoral zone of Lake Okeechobee.188

   The Corps determined that LORS would not affect the eastern indigo snake, bald eagle, Cape
   Sable seaside sparrow, or West Indian manatee, and that it may affect the wood stork,
   Okeechobee gourd, and Everglades snail kite. FWS agreed that LORS would not affect the
   eastern indigo snake, bald eagle, or Cape Sable seaside sparrow; and that it may affect but was
   not likely to adversely affect the wood stork and Okeechobee gourd. FWS determined that LORS
   may affect, but is not likely to adversely affect the West Indian manatee. As a result, FWS
   limited the action area for formal consultation to the range of the snail kite, which does not
   include the Caloosahatchee estuary; therefore, the 2007 biological opinion does not analyze
   impacts to listed species in the estuary.189

   Meanwhile, on September 11, 2007, NMFS issued the Corps a concurrence letter concurring
   with the Corps’ determination that LORS was not likely to adversely affect smalltooth sawfish
   and Johnson’s seagrass. NMFS based its concurrence on the Corps’ draft SEIS which the Corps
   intended to function as its biological assessment. It determined that LORS would have no effect
   on five listed sea turtle species because LORS “does not have any elements with potential to
   affect sea turtles.”190 The concurrence letter does not mention coral at all.

             C.      NMFS 2015 Concurrence Letter

   Also as part of the Corps’ NEPA process, in 2007, NMFS and the Corps concluded that the
   project may affect but was not likely to adversely affect the smalltooth sawfish.191 NMFS found
   that the project would “have at most an insignificant effect on smalltooth sawfish,” finding that,
   due to fewer high volume freshwater releases, sawfish could move upstream to areas with more
   tolerable salinity regimes.192 On September 9, 2009, after the Corps completed its NEPA analysis

   187
       FWS 2007 1, 11. In acknowledging uncertainties and impacts to species, FWS noted “[w]e must also keep in
   mind that the presently proposed schedule is expect to be in place for about 3 years.” FWS 2007 at 64 (emphasis
   added).
   188
       Id..
   189
       Id. at 16.
   190
       NMFS 2007 at 2.
   191
       Letter from Army Corps to NMFS, Aug. 10, 2006.
   192
       Letter from NMFS to Army Corps, Sept. 11, 2007.

         60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                          -32-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 34 of 41



   and consultation with NMFS on LORS, NMFS designated critical habitat for the smalltooth
   sawfish, including portions of the Caloosahatchee River and estuary.193

   The Corps and NMFS reinitiated consultation on the smalltooth sawfish critical habitat and on
   May 14, 2015, NMFS issued a concurrence letter to the Corps concurring with its determination
   that LORS was not likely to adversely affect smalltooth sawfish or Johnson’s seagrass, or
   destroy or adversely modify their habitat. The agencies reinitiated consultation due to the
   availability of new information regarding the smalltooth sawfish and the designation of
   smalltooth sawfish critical habitat. The concurrence letter describes the action area as Lake
   Okeechobee, the St. Lucie and Caloosahatchee estuaries, the Everglades Action Area, the
   northern Water Conservation Areas, and the Lake Worth Lagoon in Palm Beach County.194

   NMFS’ 2000 Status Review for the sawfish identified habitat loss as the secondary cause of
   species’ decline, and the recovery plan for the sawfish found that its recovery is dependent upon
   the availability and quality of nursery habitats. It also found that the protection of high-quality
   nursery habitats located in southwest Florida is essential to the species. NMFS determined that
   the key conservation goal in designating critical habitat was to “facilitate recruitment into the
   adult sawfish population by protecting juvenile nursery areas.”195 It found that the habitat
   features essential to the conservation of the species are red mangroves and shallow euryhaline
   habitats.

   Protected areas include areas with red mangroves and shallow euryhaline habitats characterized
   by water depths between the Mean High Water (MHW) line and 3 feet measured at the Mean
   Lower Low Water,196 including 221,459 acres of habitat in the Charlotte Harbor Estuary, which
   includes all of the Caloosahatchee River from the Caloosahatchee Estuary to the northern edge of
   Sanibel Island, up the river to the Franklin Lock and Dam. These features are essential to sawfish
   conservation because they “provide for predator avoidance and habitat for prey in the areas
   currently being used as juvenile nursery areas.”197 NMFS concluded that these features “may
   require special management considerations or protections due to human and natural impacts.”198
   It also found that “[t]here may be a relationship between the use of the river and salinity,”199 but
   declined to estimate a specific salinity regime.200

   NMFS has noted “the physical and biological features are ‘essential to the conservation’ of the
   smalltooth sawfish; in other words, conservation of the species as defined in the ESA is not
   possible without the presence and protection of the features.”201 Notably, the Army Corps
   requested NMFS exclude federal channels (including Charlotte Harbor and the Intracoastal

   193
       74 Fed. Reg. 45353, Endangered and Threatened Species; Critical Habitat for the Endangered Distinct
   Population Segment of Smalltooth Sawfish, (Sept. 2, 2009).
   194
       NMFS 2007 at 3.
   195
       74 Fed. Reg. 45353, 45353.
   196
       Id.. 45353, 45371.
   197
       Id. 45353, 45353.
   198
       Id.. 45353, 45353.
   199
       Letter from NMFS to Army Corps, Sept. 11, 2007, citing Simpfendorfer, C.A. 2006. Movement and habitat use
   of smalltooth sawfish. More Marine Laboratory Technical Report 1070, Final Report.
   200
       74 Fed. Reg. 45353, 45356.
   201
       Id.. 45353, 45370.

         60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                        -33-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 35 of 41



   Waterway Caloosahatchee River to Anclote River) from the critical habitat designation. It also
   requested an exemption from the rule for activities that are managed under the Comprehensive
   Everglades Restoration Program. In denying the requests, NMFS found that “the section 7
   consultation process provides the best process for evaluating effects from future and ongoing
   CERP activities.”202 NMFS also determine that it “would consult under section 7 of the ESA on
   the effects from alterations of freshwater flow regimes on the sawfish and its designate
   habitat.”203

   NMFS found that the indirect effects of LORS to smalltooth sawfish include potential changes in
   the movement patterns as a result of changes in salinity as related to the amount of freshwater
   flow within the downstream waters of the Caloosahatchee.204 Sawfish critical habitat is within
   Charlotte Harbor and the Caloosahatchee and essential features necessary to ensure juvenile
   recruitment and conservation are red mangrove and shallow euryhaline habitats characterized by
   water depths between the mean high water line and 3 ft measured at mean lower low water as
   these conditions contribute to predator avoidance and foraging success. Sawfish may be
   temporarily affected by being unable to use the full range of foraging and resting habitats due to
   avoidance,205 but that the effects will be insignificant since sawfish are mobile and can avoid
   extreme conditions.206

   The concurrence letter does not mention the impact of harmful algae blooms on smalltooth
   sawfish, Johnson’s seagrass, sea turtles, or boulder star, elkhorn and staghorn coral.

             D.      2018 FWS Biological Opinion

   In 2017 formal consultation on LORS was reinitiated because the 2007 biological opinion had
   used habitat a surrogate for take and FWS developed new techniques and new case law
   established that take of animals must be enumerated whenever possible.207 On June 4, 2018,
   FWS published its biological opinion which was based on the Corps’ 2017 biological
   assessments (received July 19, 2017 and September 28, 2017), meetings, analysis of modeling
   output, and additional information.208

   FWS agreed with the Corps’ determination that LORS will not affect the Cape Sable seaside
   sparrow or its habitat, eastern indigo snake, Florida panther, or northern crested caracara. FWS
   agreed with the Corps’ determination that LORS is not likely to adversely affect the Florida
   bonneted bat, wood stork, Okeechobee gourd, or West Indian manatee or its critical habitat. FWS
   concluded that LORS is likely to adversely affect the Everglade snail kite and its critical
   habitat.209

   202
       Id.. 45353, 45361.
   203
       Id.. 45353, 45356.
   204
       NMFS 2007 at 4.
   205
       Id. at 4.
   206
       Id. at 4.
   207
       FWS 2018 at 1.
   208
       Id..
   209
       FWS 2018 BO at 2.

         60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                        -34-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 36 of 41



   The 2018 biological opinion recognizes that LORS is an ongoing action,210 but for the first time
   claims that “[t]he current version of the LORS is intended to remain in effect until about
   2025.”211 It noted that the LORS developed in 2007 was planned to be revised in 2010; however,
   due to delayed construction reinforcing the Herbert Hoover Dike around Lake Okeechobee that
   revision is now scheduled to occur in 2025.212

   FWS limited its analysis of the impacts of LORS to “all water bodies that a snail kite may use
   during its lifetime” and therefore did not analyze impacts to the Caloosahatchee.213 The 2018
   biological opinion makes little mention of algae. It notes that degradation of wetland habitat,
   particularly, due to water quality impacts associated with runoff of phosphorous are of concern,
   and that most of this increase has been attributed to nonpoint source runoff from agricultural
   lands north of the lake.214 It found that “when herbivores consume hydrilla while this
   cyanobacteria and the neurotoxin are present, they can display loss of muscle control resulting in
   difficult flying, swimming, and eventual death”215

   The 2018 biological opinion found that the phosphorous goal for the lake is 40 ppb,216 the
   concentration of total phosphorous in the lake nearly doubled from 49 parts per billion in 1973 to
   98 ppb in 1984,217 and 118 ppb by 2016 with a five-year previous average of 117 ppb;218 and that
   higher concentrations of phosphorous also promote blooms of cyanobacteria.219

   FWS concurred with the Corps’ determination that LORS may affect, but is not likely to
   adversely affect the manatee. The Corps noted that manatees live year round in Lake
   Okeechobee where there have been 64 manatee deaths from 2000 to 2012.220 The 2018
   biological opinion did not detail manatee deaths in the estuaries that may be linked to lake
   discharges. It found that submerged aquatic vegetation or seagrasses for foraging, shallow areas
   for resting and calving, channels for travel and migration, warm-water refuges, and fresh
   drinking water are essential habitat features,221 and that while no designated manatee critical
   habitat occurs within the proposed project area (a departure from FWS’ 2007 biological
   opinion),222 LORS has the potential to beneficially or adversely affect salinity conditions in the
   estuaries/rivers and therefore manatee forage.223

   The SEIS found that LORS would provide “significant improvements to the estuaries in the
   number of months in the acceptable flow range and that it was equal to or better than the no


   210
       Id. at 1.
   211
       FWS 2018 at 1 (emphasis added).
   212
       Id. at 1, 88.
   213
       Id. at 4; 7 figure 3.
   214
       Id. at 24.
   215
       Id. at 27.
   216
       Id. at 58.
   217
       Id. .
   218
       Id..
   219
       Id. at 59.
   220
       Id. at 8.
   221
       Id. at 9.
   222
       Id..
   223
       Id..

         60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                        -35-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 37 of 41



   action alternative in reducing the number of high flow releases from Lake Okeechobee, and
   would therefore have no effect on the manatee or its habitat.224

   VI.       VIOLATIONS OF THE ESA REGARDING NMFS’ 2015 CONCURRENCE
             LETTER

             A.      NMFS’ 2015 Concurrence Letter is Arbitrary and Capricious and Violates
                     the APA and ESA.

   NMFS’ 2015 concurrence letter is arbitrary and capricious and violates the ESA, 16 U.S.C. §
   1536, and the Administrative Procedure Act (APA), 5 U.S.C. § 706, for a number of reasons,
   including, but not limited to:

             1. NMFS failed to consider the entire scope of LORS, including all direct, indirect, and
                cumulative impacts. For example, NMFS failed to explicitly analyze the impacts of
                continuing LORS beyond 2010.
             2. NMFS failed to articulate a rational connection between the facts found and the
                choice made for listed species, especially those that were expected to exhibit
                “avoidance behavior” as a result of LORS. NMFS has not explained why avoidance
                behaviors would not increase the likelihood of take, or how LORS is not likely to
                adversely affect any listed species, despite the resulting and acknowledged
                “avoidance behaviors” of listed species.
             3. NMFS entirely failed to consider impacts of the discharges, blue-green algae, and red
                tide on sea turtles, smalltooth sawfish, Johnson’s seagrass, boulder star, elkhorn and
                staghorn coral and their critical habitat.
             4. NMFS failed to consider or address the potential impacts of LORS on the recovery of
                affected listed species.
             5. NMFS completely failed to analyze the effects of climate change on LORS and listed
                species, including impacts like red tide.

             B.      The Corps and NMFS Must Reinitiate Consultation

   Federal agencies must reinitiate formal consultation “if the identified action is subsequently
   modified in a manner that causes an effect to the listed species or critical habitat that was not
   considered in the biological opinion.”225

   By all accounts LORS was to commence in 2008 and conclude, or at the very least, be revisited
   by the Corps in 2010.226 The extension of LORS past the planned 2010 termination date
   constitutes a significant project modification that could have significant long-term implications
   to the survival and recovery of protected species. Accordingly, the Corps must reinitiate
   224
       Corps 2008a at 157.
   225
       50 C.F.R. § 402.16(a).
   226
       “The Lake Okeechobee Regulation Schedule Study (LORSS) is at the point of selection of an alternative, and
   that new schedule is expected to be in effect in the years 2007 through 2010.” See Letter from U.S. Fish & Wildlife
   Service to Army Corps, May 16, 2006; “The final SEIS also explains that the recommended plan will be an interim
   schedule…” Corps 2018, supra note 1, at 6; “The schedule is planned to be active for three years (2007-2010).”
   FWS 2007 at 11.

         60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                          -36-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 38 of 41



   consultation with NMFS to analyze the potential long-term and permanent impacts the ongoing
   implementation of LORS is having on federally listed marine and estuarine species.

   Federal agencies must reinitiate consultation if “new information reveals effects of the action
   that may affect listed species or critical habitat in a manner or to an extent not previously
   considered.”227

   Since 2015, there have been two sustained summers (2016 and 2018) of blue-green algae and red
   tide which have harmed sea turtles, smalltooth sawfish, and elkhorn and staghorn coral. There is
   mounting science suggesting that Lake Okeechobee discharges are feeding the HABs which are
   in turn taking listed sea turtles and coral. NMFS and the Corps must reinitiate consultation based
   on this new information that reveals that LORS may be causing or contributing to HABs which
   are taking listed species like sea turtles, smalltooth sawfish, and coral.

   Federal agencies must reinitiate consultation if “the amount or extent of taking specified in the
   incidental take statement is exceeded.”228 NMFS has not produced a biological opinion for
   LORS, therefore there is no incidental take statement and no authorized take associated with
   LORS. Therefore, every take of sea turtles, smalltooth sawfish, and coral and their habitat that
   occurs due to LORS is unauthorized and in excess of the NMFS’ authorized amount of zero take.

             C.      The Corps’ Reliance on NMFS’ 2015 Concurrence Letter is Arbitrary and
                     Capricious and Violates the APA and ESA.

   The Corps has an independent, substantive duty under Section 7 of the ESA to ensure that its
   actions are not likely to jeopardize listed species or adversely modify their critical habitat.229
   NMFS’ 2015 concurrence letter on LORS violates the ESA and APA and is unlawful; therefore,
   the Corps’ reliance on NMFS’ concurrence letter to fulfill its Section 7 procedural and
   substantive violations is also arbitrary, capricious and violates the ESA.230 Furthermore, without
   a biological opinion from NMFS and accompanying “incidental take statement” including
   “reasonable and prudent measures” and “terms and conditions” to minimize impacts and
   incidental take, the Corps does not have incidental take authorization, and therefore, the Corps’
   actions under LORS violate Section 9 of the ESA by causing unauthorized take.231

   VII.      VIOLATIONS OF THE ESA REGARDING FWS’ 2018 BIOLOGICAL OPINION

   Water inflows from Lake Okeechobee have a profound impact on the estuarine and coastal
   ecosystem. In times of drought, freshwater is deprived and the system becomes more estuarine,




   227
       50 C.F.R. § 402.16(b).
   228
       Id.. § 402.16(a).
   229
       16 U.S.C. § 1536(a)(2).
   230
       Id.; Center for Biological Diversity v. Salazar, 804 F.Supp.2d 987, 1010 (D. Ariz. 2011) (holding an action
   agency’s reliance on a legally flawed biological opinion is arbitrary and capricious).
   231
       16 U.S.C. § 1536(b)(4); 16 U.S.C. § 1538.

         60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                           -37-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 39 of 41



   in times of high water, the estuaries are blasted with nutrient rich water which may be fueling
   nearshore red tide.232

             A.      FWS’ 2018 Biological Opinion is Arbitrary and Capricious and Violates the
                     APA and ESA.

   FWS’ 2018 biological opinion is arbitrary and capricious and violates the ESA, 16 U.S.C. §
   1536, and the APA, 5 U.S.C. § 706, for a number of reasons, including, but not limited to:
          1. FWS failed to consider the entire scope of LORS, including all direct, indirect, and
              cumulative impacts. For example, because FWS failed to explicitly analyze the
              impacts of continuing LORS into 2025, it did not capture the entire scope and
              duration of the agency action.
          2. FWS failed to articulate a rational connection between the facts found and the choice
              made of listed species, especially those that were expected to exhibit “avoidance
              behavior” as a result of LORS. FWS has not explained why avoidance behaviors
              exhibited by Florida manatees would not increase the likelihood of take, or how
              LORS is not likely to adversely affect any listed species, despite the resulting and
              acknowledged “avoidance behaviors” of listed species.
          3. FWS failed to consider or address the potential impacts of LORS on the recovery of
              affected listed species.
          4. FWS failed to consider the effects of climate change, specifically as they relate to
              precipitation, and contributions to HABs.
          5. FWS improperly limited the “action area” for purposes of its ESA analysis to the lake
              and not the rivers and estuaries that receive the lake’s discharges and therefore failed
              to analyze impacts to the Florida manatee and its habitat.

             B.      The Corps and FWS Must Reinitiate Consultation.

   Federal agencies must reinitiate consultation if “new information reveals effects of the action
   that may affect listed species or critical habitat in a manner or to an extent not previously
   considered.”233 Likewise, federal agencies must reinitiate consultation if “the amount or extent of
   taking specified in the incidental take statement is exceeded.”234

   Since July 2018, there have been dozens of Florida manatee deaths directly attributable to red
   tide. Science suggests that LORS is contributing to the intensity and duration of the HABs,
   including red tide. FWS has not authorized take of Florida manatees associated with LORS.
   FWS and the Corps must reinitiate consultation based on this new information that reveals that
   LORS may be causing or contributing to HABs which are taking listed species like the Florida
   manatee. Furthermore, every take of Florida manatees and their habitat that occurs due to LORS
   is unauthorized and in excess of the FWS’ authorized amount of zero take.


   232
       Dorado, S. et al. 2015. Towards an Understanding of the Interactions between Freshwater Inflows and
   Phytoplankton Communities in a Subtropical Estuary in the Gulf of Mexico. PLoS ONE 10(7):e0130931.
   Doi:10.1371/journal.pone.0130931.
   233
       50 C.F.R. § 402.16(b).
   234
       Id.. § 402.16(a).

         60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                         -38-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 40 of 41



             C.      The Corps’ Reliance on FWS’ 2018 Biological Opinion is Arbitrary and
                     Capricious and Violates the APA and ESA.

   The Corps has an independent, substantive duty under Section 7 of the ESA to ensure that its
   actions are not likely to jeopardize listed species or adversely modify their critical habitat.235
   FWS’ 2018 biological opinion on LORS violates the ESA and APA and is unlawful; therefore,
   the Corps’ reliance on FWS’ 2018 biological opinion to fulfill its Section 7 procedural and
   substantive violations is also arbitrary, capricious and violates the ESA.236 Furthermore, without
   a valid biological opinion from FWS, the Corps does not have incidental take authorization, and
   therefore, the Corps’ actions under LORS violate Section 9 of the ESA by causing unauthorized
   take.237

   VIII. VIOLATIONS OF THE ESA REGARDING THE AGENCIES’ SECTION 7(a)(1)
         OBLIGATIONS

   Given the size and scope of LORS, its persistent impacts to species through the years, and the
   number of species it impacts, the Corps, FWS, and NMFS have failed in their responsibilities
   under Section 7(a)(1) of the ESA to “utilize their authorities in furtherance of the purposes of
   [the Act]” and to “carry[ ] out programs for the conservation of” listed species.238 The agencies
   have failed to ensure that their actions are consistent with the recovery of listed species.239

   Conclusion

   State and federal plans to protect the estuaries have been continually delayed and are inadequate.
   This failure to provide minimal resource requirements for dry season flows and relief to the
   estuary during high flows violates the ESA.

   For the above stated reasons, the Corps, FWS, and NMFS have violated and remain in violation
   of Sections 7 and 9 the ESA. If these violations are not cured within sixty days, Center for
   Biological Diversity, Calusa Waterkeeper, and Waterkeeper Alliance intend to file suit for
   declaratory and injunctive relief, as well as attorney and expert witness fees and costs. This
   notice letter was prepared based on good faith information and belief after reasonably diligent
   investigation. If you believe that any of the foregoing is factually erroneous or inaccurate, please
   notify us promptly.




   235
       16 U.S.C. § 1536(a)(2).
   236
       Id.; Center for Biological Diversity v. Salazar, 804 F.Supp.2d 987, 1010 (D. Ariz. 2011) (holding an action
   agency’s reliance on a legally flawed biological opinion is arbitrary and capricious).
   237
       16 U.S.C. § 1536(b)(4); 16 U.S.C. § 1538.
   238
       Id.. § 1536(a)(1).
   239
       See 50 C.F.R. § 402.15(a) (explaining that it is each agency’s continuing obligation to “determine whether and in
   what manner to proceed with the action in light of its section 7 obligations” to protect and recover listed species).

         60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                           -39-
Case 2:19-cv-14199-DMM Document 1-1 Entered on FLSD Docket 06/11/2019 Page 41 of 41



   Sincerely,




   Jaclyn Lopez, Senior Attorney
   Center for Biological Diversity
   727-490-9190
   jlopez@biologicaldiversity.org

   cc (w/o enclosure):

   Larry Williams, State Supervisor




      60-Day Notice of Endangered Species Act Violations Regarding the Lake Okeechobee Regulation Schedule
                                                     -40-
